 



Exhibit 10.32

 

OFFICE BUILDING LEASE
BETWEEN
CAMBRIC PARTNERS,
AN ARIZONA GENERAL PARTNERSHIP
“LANDLORD”
AND
IMARX THERAPEUTICS, INC.,
A DELAWARE CORPORATION
“TENANT”

 





--------------------------------------------------------------------------------



 



LEASE SUMMARY
ImaRx Therapeutics, Inc.

     
Date:
  December 10, 2007
 
   
Tenant:
  IMARX THERAPEUTICS, INC.,
 
  A DELAWARE CORPORATION
 
   
Premises:
  1730 East River Road, Suite 200 of the second (2nd) floor, City of Tucson,
State of Arizona 85718 consisting of approximately 7,849 rentable square feet
 
   
Building:
  Cambric Corporate Center
 
   
Term:
  Sixty (60) months  
Lease Commencement:
  January 1, 2008 or upon substantial completion of Tenant Improvements
 
   
Lease Expiration:
  December 31, 2012
 
   
Primary Term Rent:
  See Schedule “G”
 
   
Pre-Paid Rent:
  Landlord requires prepaid rent in the amount of $15,698.00 plus 2.5% tax for a
total of $16,090.45 which shall be applied to the basic rent for January 2008.
 
   
Security Deposit:
  $19,433.47
 
   
Total due at
   
Lease execution:
  $35,523.92
 
   
Proportionate Share:
  7,849 S.F. (Leased Premises) ¸ 163,368 S.F. (Building) = 4.80%
 
   
Operating Expenses:
  2008 Base Year
 
   
Tenant Improvements:
  See Schedule “H”
 
   
Parking:
  See Schedule “I”
 
   
Guarantor:
   
 
   
Signage:
  Suite and directory signs shall be at the sole cost of Tenant.
 
   
Monthly Rental
   
Remittance Address:
  Cambric Partners
 
  P.O. Box 22055
 
  Tempe, AZ 85285-2055
 
   
 
  All Checks Must Be Made Payable to Cambric Partners
 
   
Notice Address:
  2301 Campus Drive, Suite 200
 
  Irvine, CA 92612

          Standard Lease Form       Form FSGLI (894)         3/27/2008        

 





--------------------------------------------------------------------------------



 



INDEX

              Page    
1. LEASED PREMISES
    1  
 
       
2. TERM
       
(a) Term
    1  
(b) Delay in Occupancy
    2  
(c) Holding Over
    2  
 
       
3. RENT
       
(a) Basic Rent
    2  
(b) Additional Rent
    2  
(i) Taxes
    2  
(ii) Operating Costs
    2  
(c) Payment — Additional Rent
    3  
(d) Accrual of Rent
    3  
(e) Recovery of Rent
    3  
(f) Limitations
    3  
(g) Late Fees
    4  
 
       
4. SECURITY DEPOSIT
    4  
 
       
5. GENERAL COVENANTS
       
(a) Landlord’s Covenant
    4  
(b) Tenant’s Covenant
    4  
 
       
6. USE AND OCCUPANCY
       
(a) Use
    5  
(b) Waste, Nuisance, etc.
    5  
(c) Insurance Risks
    5  
(d) Compliance with Law
    5  
(e) Environmental Compliance
    5  
(f) Rules and Regulations
    5  
 
       
7. ASSIGNMENT AND SUBLETTING
       
(a) Restriction on Transfer
    5  
(b) Corporate and Partnership Transfers
    6  
(c) Permitted Controlled Transfers
    6  
(d) Transfer Notice
    6  
(e) Landlord’s Options
    7  
(f) Reasonable Disapproval
    7  
(g) Additional Conditions
    7  
(h) Excess Rent
    8  
(i) Termination Rights
    8  
(j) No Release
    9  
(k) Administrative and Attorneys’ Fees
    9  
 
       
8. REPAIR AND DAMAGE
       
(a) Landlord’s Repairs to Building and Property
    9  
(b) Landlord’s Repairs to the Leased Premises
    9  
(c) Tenant’s Repairs
    10  
(d) Indemnification
    10  
(e) Damage and Destruction
    10  

          Standard Lease Form   i     Form FSGLI (894)         3/27/2008        

 





--------------------------------------------------------------------------------



 



              Page    
9. INSURANCE AND LIABILITY
       
(a) Landlord’s Insurance
    11  
(b) Tenant’s Insurance
    12  
(c) Limitation of Landlord’s Liability
    13  
(d) Indemnity of Landlord
    13  
(e) Definition of “Insured Damage”
    13  
 
       
10. EVENTS OF DEFAULT AND REMEDIES
       
(a) Events of Default and Remedies
    13  
(b) Payment of Rent, etc. on Termination
    14  
(c) Tenant to pay on demand
    16  
 
       
ADDITIONAL PROVISIONS
       
 
       
11. Relocation of Leased Premises
    17  
12. Subordination and Attornment
    17  
13. Certificates
    17  
14. Tenant’s Compliance with Gov’t Ordinances, Regulations and Laws
    17  
15. Inspection of and Access to the Leased Premises
    18  
16. Delay
    18  
17. Waiver
    18  
18. Sale, Demolition and Renovation
    18  
19. Construction
    19  
20. Public Taking
    19  
21. Registration of Lease
    19  
22. Entire Lease Agreement
    20  
23. Notices
    20  
24. Interpretation
    20  
25. Extent of Lease Obligations
    20  
26. Prior Use and Occupancy Prior to Term
    21  
27. Alterations, Additions and Improvements
    21  
28. Schedules
    21  
29. Brokers
    22  

          Definitions of Principal Terms   Paragraph   Page  
Additional Rent
  3(b)   2
Additional Services
  4(a)(b)   D-2
Basic Rent
  3(a)   2
Building
  1   1
Fiscal Period
  3(c)   2
Insured Damage
  9(e)   13
Landlord
      1
Landlord’s Taxes
  1(d)   C-1
Leased Premises
  1   1
Leasehold Improvements
  1   F-1
Landlord’s Work
  2   F-1
Operating Costs
  5   D-2
Property
  1   1
Public Taking
  20   19
Rent
  3(d)   3
Taxes
  2(d)   C-2
Tenant
      1
Tenant’s Proportionate Share
  2(d)   C-2
Tenant’s Proportionate Share
  8   D-4
Tenant’s Taxes
  2(c)   C-1
Term
  2(a)   1

          Standard Lease Form   ii     Form FSGLI (894)         3/27/2008      
 

 





--------------------------------------------------------------------------------



 



          Exhibits   Schedule   Page  
Legal Description of Lands
  “A”   A-1
Outline of Leased Premises
  “B”   B-1
Taxes payable by Landlord and Tenant
  “C”   C-1
Services and Costs
  “D”   D-1
Rules and Regulations
  “E”   E-1
Leasehold Improvements
  “F”   F-1
Basic Rent
  “G”   G-1
Tenant Improvements
  “H”   H-1
Parking
  “I”   I-1
Guaranty
  “J”   J-1
Tenant Information Sheet
  “K”   K-1
Signage Agreement
  “L”   L-1
License for Antenna Site
  “M”   M-1
Addendum to Lease
  “N”   N-1

          Standard Lease Form   iii     Form FSGLI (894)         3/27/2008      
 

 





--------------------------------------------------------------------------------



 



THIS AGREEMENT made this 10th day of December 2007
BETWEEN:
CAMBRIC PARTNERS,
an Arizona general partnership having the offices of General Partner,
Colton Properties, Inc., a California corporation
at 2301 Campus Drive, Suite 200
in the City of Irvine
County of Orange
State of California
(Hereinafter called the “Landlord”) OF THE FIRST PART,
—and—
IMARX THERAPEUTICS, INC.,
a Delaware corporation
having an office at 1730 E. River Road, Suite 200
in the City of Tucson
County of Pima
State of Arizona
(Hereinafter called the “Tenant”) OF THE SECOND PART,
In consideration of the rents, covenants and agreements hereinafter contained,
the Landlord and Tenant hereby agree as follows:
1. LEASED PREMISES
Leased Premises
The Landlord does demise and lease to the Tenant the premises (the “Leased
Premises”) located in a building (the “Building”) having a municipal address of
1730 East River Road, Suite 200 in the City of Tucson, County of Pima, State of
Arizona and known as Cambric Corporate Center (the Leased Premises, the
Building, together with the lands described in Schedule “A” attached and present
and future improvements, additions and changes thereto being herein called the
“Property”), the Leased Premises consisting of approximately 7,849 rentable
square feet on the second (2nd) floor as shown on the plan marked Schedule “B”
attached hereto, excluding the exterior surfaces of the exterior walls of the
Leased Premises.
2. TERM
Term
(a) TO HAVE AND TO HOLD the Leased Premises for and during the term of sixty
(60) months (the “Term”) to be computed from the 1st day of January 2008, and to
be fully complete and ended on the 31st day of December 2012, unless otherwise
terminated.

          Standard Lease Form   1-1     Form FSGLI (894)         3/27/2008      
 

 





--------------------------------------------------------------------------------



 



Delay in Occupancy
(b) If the Leased Premises or any part thereof are not ready for occupancy on
the date of commencement of the Term, no part of the “Rent” (as hereinafter
defined) or only a proportionate part thereof, in the event that the Tenant
shall occupy a part of the Leased Premises, shall be payable for the period
prior to the date when the entire Leased Premises are ready for occupancy and
the full Rent shall accrue only after such last mentioned date. The Tenant
agrees to accept any such abatement of Rent in full settlement of all claims,
which the Tenant might otherwise have by reason of the Leased Premises not being
ready for occupancy on the date of commencement of the Term. Not withstanding
the foregoing, provided that when the Landlord has completed construction of
such part of the Leased Premises as it is obliged hereunder to construct, the
Tenant shall not be entitled to any abatement of Rent for any delay in occupancy
due to the Tenant’s failure or delay to provide plans or to complete any special
installations or other work required for its purposes or due to any other
reason, nor shall the Tenant be entitled to any abatement of Rent for any delay
in occupancy if the Landlord has been unable to complete construction of the
Leased Premises by reason of such failure or delay by the Tenant. Notification
by the Landlord as to the date the Leased Premises were ready for occupancy and
such construction as the Landlord is obliged to complete is substantially
completed, or as to the date upon which the same would have been ready for
occupancy and completed respectively but for the failure or delay of the Tenant,
shall be conclusive and binding on the Tenant and Rent in full shall accrue and
become payable from the date set. Not-withstanding any delay in occupancy, the
expiration date of this Lease shall remain unchanged. In no event, shall
Landlord be liable to Tenant for any incidental, special or consequential
damages, including, but not limited to, loss of opportunities, loss of business
or loss of profit, no matter what theory the claim is based on, including
contract, tort, strict liability of statute, in the event that Landlord fails to
deliver the Leased Premises to Tenant on any date specified in this Lease.
Holding Over
(c) If, at the expiration of the Term or sooner termination hereof, the Tenant
shall remain in possession without any further written agreement or in
circumstances where a tenancy would thereby be created by implication of law or
otherwise, a tenancy from year to year shall not be created by implication of
law or otherwise, but the Tenant shall be deemed to be a monthly tenant only, at
double “Basic Rent” (as hereinafter defined) payable monthly in advance plus
“Additional Rent” (as hereinafter defined) and otherwise upon and subject to the
same terms and conditions as herein contained, excepting provisions for renewal
(if any) and leasehold improvement allowance (if any), contained herein, and
nothing, including the acceptance of any Rent by the Landlord, for periods other
than monthly periods, shall extend this Lease to the contrary except an
agreement in writing between the Landlord and the Tenant and the Tenant hereby
authorizes the Landlord to apply any monies received from the Tenant in payment
of such monthly Rent. In the event of any unauthorized holding over, Tenant
shall indemnify, defend and hold Landlord harmless from and against all claims
for damages (and reimburse Landlord upon demand for any sums paid in settlement
of any such claims) by any other Tenant or prospective Tenant to whom Landlord
may have leased all or any part of the premises effective before or after the
expiration of the lease Term and by any broker claiming any commission or fee in
respect of any such lease or offer to lease.
3. RENT
Basic Rent
(a) See Schedule “G”.
Additional Rent
(b) The Tenant shall, without deduction or right of offset, except as provided
for in this Lease, pay to the Landlord yearly and every year during the Term as
additional rental (hereinafter called “Additional Rent”)
(i) the amounts of any Taxes payable by the Tenant to the Landlord pursuant to
the provisions of Schedule “C” attached hereto; and
(ii) the amounts required to be paid to the Landlord pursuant to the provisions
of Schedule “D” attached hereto.

          Standard Lease Form   2-1     Form FSGLI (894)         3/27/2008      
 

 





--------------------------------------------------------------------------------



 



Payment
(c) Additional Rent shall be paid and adjusted with reference to a fiscal period
of twelve (12) calendar months (“Fiscal Period”), which shall be a calendar year
unless the Landlord shall from time to time have selected a Fiscal Period which
is not a calendar year by written notice to the Tenant. The Landlord shall
advise the Tenant in writing of its estimate of the Additional Rent to be
payable by the Tenant during the Fiscal Period (or broken portion of the Fiscal
Period, as the case may be, if applicable at the commencement or end of the Term
or because of a change in Fiscal Period) which commenced upon the commencement
date of the Term and for each succeeding Fiscal Period or broken portion thereof
which commences during the Term. Such estimate shall, in every case, be a
reasonable estimate and, if requested by the Tenant, shall be accompanied by
reasonable particulars of the manner in which it was calculated. The Additional
Rent payable by the Tenant shall be paid in equal monthly installments in
advance at the same time as payment of Basic Rent is due hereunder based on the
Landlord’s estimate as aforesaid. From time to time, the Landlord may
re-estimate, on a reasonable basis, the amount of Additional Rent for any Fiscal
Period or broken portion thereof, in which case the Landlord shall advise the
Tenant in writing of such re-estimate and fix new equal monthly installments for
the remaining balance of such Fiscal Period or broken portion thereof. After the
end of each such Fiscal Period or broken portion thereof the Landlord shall
submit to the Tenant a statement of the actual Additional Rent payable in
respect of such Fiscal Period or broken portion thereof and a calculation of the
amounts by which the Additional Rent payable by the Tenant exceeds or is less
than (as the case may be) the aggregate installments paid by the Tenant on
account of Additional Rent for such Fiscal Period. Within thirty (30) days after
the submission of such statement either the Tenant shall pay to the Landlord any
amount by which the amount found payable by the Tenant with respect to such
Fiscal Period or broken portion thereof exceeds the aggregate monthly payments
made by it on account thereof during such Fiscal Period or broken portion
thereof, or the Landlord shall pay to the Tenant any amount by which the amount
found payable as aforesaid is less than the aggregate of such monthly payments.
Accrual of Rent
(d) Basic Rent and Additional Rent (herein collectively called “Rent”) shall be
considered as accruing from day to day, and Rent for an irregular period of less
than one year or less than one calendar month shall be apportioned and adjusted
by the Landlord for the Fiscal Periods of the Landlord in which the tenancy
created hereby commences and expires. Where the calculation of Additional Rent
for a period cannot be made until after the termination of this Lease, the
obligation of the Tenant to pay Additional Rent shall survive the termination
hereof and Additional Rent for such period shall be payable by the Tenant upon
demand by the Landlord. If the Term commences or expires on any day other than
the first or the last day of a month, Rent for such fraction of a month shall be
apportioned and adjusted as aforesaid and paid by the Tenant on the commencement
date of the Term.
Recovery of Rent
(e) Rent and any other amounts required to be paid by the Tenant to the Landlord
under this Lease shall be deemed to be and be treated as rent and payable and
recoverable as rent, and the Landlord shall have all rights against the Tenant
for default in any payment of rent and other amounts as in the case of arrears
in rent.
Limitations
(f) The information set out in statements, documents or other writings setting
out the amount of Additional Rent submitted to the Tenant under or pursuant to
this Lease shall be binding on the Tenant and deemed to be accepted by it and
shall not be subject to amendment for any reason unless the Tenant gives written
notice to the Landlord within sixty (60) days of the Landlord’s submission of
such statement, document or other writing identifying the statement, document,
or writing and setting out in reasonable detail the reason why such statement,
document, or writing should not be binding on the Tenant.

          Standard Lease Form   3-1     Form FSGLI (894)         3/27/2008      
 

 





--------------------------------------------------------------------------------



 



Late Fee
(g) All rent is due and payable on the first day of each month. Rent is
delinquent after the tenth (10th) day of the month. A 10% late fee is assessed
on the eleventh (11th) day of the month. All late fees shall be considered an
item of Additional Rent.
4. SECURITY DEPOSIT
Security Deposit
The Landlord shall recognize the Tenant’s security deposit upon execution of
this Lease by the Tenant for the sum of Nineteen Thousand Four Hundred
Thirty-Three Dollars and Forty-Seven Cents ($19,433.47) as a deposit to the
Landlord to stand as security for the payment by the Tenant of any and all
present and future debts and liabilities of the Tenant to the Landlord and for
the performance by the Tenant of all of its obligations arising under or in
connection with this Lease (the “Debts, Liabilities and Obligations”). Tenant
shall not apply the security deposit as rent. At all times Tenant shall maintain
a security deposit with Landlord in an amount equal to one hundred ten percent
(110%) of the last month’s rent for the Leased Premises. Landlord shall bill
Tenant for any such additional security deposit as required. The Landlord shall
not be required to keep the deposit separate from its general funds. In the
event of the Landlord disposing of its interest in this Lease, the Landlord
shall credit the deposit to its successor and thereupon shall have no liability
to the Tenant to repay the security deposit to the Tenant. Subject to the
foregoing and to the Tenant not being in default under this Lease, the Landlord
shall repay the security deposit to the Tenant without interest at the end of
the Term or sooner termination of the Lease provided that all Debts, Liabilities
and Obligations of the Tenant to the Landlord are paid and performed in full,
failing which the Landlord may on notice to the Tenant elect to retain the
security deposit and to apply it in reduction of the Debts, Liabilities and
Obligations and the Tenant shall remain fully liable to the Landlord for payment
and performance of the remaining Debts, Liabilities and Obligations. Landlord
will refund Tenant’s security deposit, less any offsets as set forth in this
paragraph, approximately 30 days after Tenant’s tenancy has terminated and
Tenant has vacated, returned keys and removed any and all personal property from
Leased Premises.
5. GENERAL COVENANTS
Landlord’s Covenant
(a) The Landlord covenants with the Tenant:
(i) for quiet enjoyment; and
(ii) to observe and perform all the covenants and obligations of the Landlord
herein.
Tenant’s Covenant
(a) The Tenant covenants with the Landlord:
(i) to pay Rent; and
(ii) to observe and perform all the covenants and obligations of the Tenant
herein.

          Standard Lease Form   4-1     Form FSGLI (894)         3/27/2008      
 

 





--------------------------------------------------------------------------------



 



6. USE AND OCCUPANCY
Use
The Tenant covenants with the Landlord:
(a) not to use the Leased Premises for any purpose other than an office for the
conduct of the Tenant’s business which is general office use.
Waste, Nuisance, Etc.
(b) not to commit, or permit, any waste, injury or damage to the Property
including the Leasehold Improvements and any trade fixture therein, any loading
of the floors thereof in excess of the maximum degree of loading as determined
by the Landlord acting reasonably, any nuisance therein or any use or manner of
use causing annoyance to the other tenants and occupants of the Property or to
the Landlord;
Insurance Risks
(c) not to do, omit or permit to be done or omitted to be done upon the Property
anything which would cause to be increased the Landlord’s cost of insurance or
the costs of insurance of another tenant of the Property against perils as to
which the Landlord or such other tenant has insured or which shall cause any
policy of insurance on the Property to be subject to cancellation;
Compliance With Law
(d) to comply at its own expense with all governmental laws, regulations and
requirements pertaining to the occupation and use of the Leased Premises, the
condition of the Leasehold Improvements, trade fixtures, furniture and equipment
installed by or on behalf of the Tenant therein and the making by the Tenant of
any repairs, changes or improvements therein;
Environmental Compliances

  (e) (i) to conduct and maintain its business and operations at the Leased
Premises so as to comply in all respects with common law and with all present
and future applicable federal, provincial/state, local, municipal, governmental
or quasi-governmental laws, by-laws, rules, regulations, licenses, orders,
guidelines, directives, permits, decisions or requirements, concerning
occupational or public health and safety or the environment and any order,
injunction, judgement, declaration, notice or demand issued thereunder,
(“Environmental Laws”).

(ii) not to permit or suffer any substance which is hazardous or is prohibited,
restricted, regulated or controlled under any Environmental Law to be present
at, on or in the Leased Premises, unless it has received the prior written
consent of the Landlord which consent may be arbitrarily withheld.
Rules & Regulations
(f) to observe and perform, and to cause its employees, invitees and others over
whom Tenant can be reasonably expected to exercise control to observe and
perform, the Rules and Regulations contained in Schedule “E” hereto, and such
further and other reasonable rules and regulations and amendments and additions
therein as may hereafter be made by the Landlord and notified in writing to the
Tenant, except that no change or addition may be made that is inconsistent with
this Lease unless as may be required by governmental regulation or unless the
Tenant consents thereto. The imposition of such Rules and Regulations shall not
create or imply any obligation of the Landlord to enforce them or create any
liability of the Landlord for their non-enforcement or otherwise.
7. ASSIGNMENT AND SUBLETTING
Restriction On Transfer
(a) Except as expressly provided in this Section 7, Tenant will not, either
voluntarily or by operation of law, assign or encumber this Lease or any
interest herein or sublet the Leased Premises or any part thereof, or permit the
use or occupancy of the Premises by any party other than Tenant (any such
assignment, encumbrance, sublease or the like will sometimes be referred to as a
“Transfer”), without the prior written consent of Landlord, which consent
Landlord will not unreasonably withhold. In no event may this Lease be assigned
or the Premises sublet to any tenant or occupant of the Building or to any
entity that is in lease negotiations with the Landlord. In addition, Tenant may
not assign or sublet the Premises, or any portion thereof, if it is in default
under the terms and conditions of this Lease, until such time as Tenant has
“cured” the default to the reasonable satisfaction of the Landlord.

          Standard Lease Form   5-1     Form FSGLI (894)         3/27/2008      
 

 





--------------------------------------------------------------------------------



 



Corporate and Partnership Transfers
(b) For purposes of this Section 7, if Tenant is a corporation, partnership or
other entity, any transfer, assignment, encumbrance or hypothecation of
twenty-five percent (25%) fifty percent (50%) or more (individually or in the
aggregate) of any stock or other ownership interest in such entity, and/or any
transfer, assignment, hypothecation or encumbrance of any controlling ownership
or voting interest in such entity, will be deemed a Transfer and will be subject
to all of the restrictions and provisions contained in this Section 7.
Notwithstanding the foregoing, the immediately preceding sentence will not apply
to any transfers of stock of Tenant if Tenant is a publicly-held corporation and
such stock is transferred publicly over a recognized security exchange or
over-the-counter market.
Permitted Controlled Transfers
(c) Notwithstanding the provisions of this Section 7 to the contrary, Tenant may
assign this Lease or sublet the Premises or any portion thereof (“Permitted
Transfer”), without Landlord’s consent and without extending any sublease
termination option to Landlord, to any parent, subsidiary or affiliate
corporation which controls, is controlled by or is under common control with
Tenant, or to any corporation resulting from a merger or consolidation with
Tenant, or to any person or entity which acquires all the assets of Tenant’s
business as a going concern, provided that: (i) at least twenty (20) days prior
to such assignment or sublease, Tenant delivers to Landlord the financial
statements and other financial and background information of the assignee or
sublessee described in Subsection 7(d); (ii) if an assignment, the assignee
assumes, in full, the obligations of Tenant under this Lease (or if a sublease,
the sublessee of a portion of the Premises or Term assumes, in full, the
obligations of Tenant with respect to such portion); (iii) the financial net
worth of the assignee or sublessee as of the time of the proposed assignment or
sublease equals or exceeds that of Tenant as of the date of execution of this
Lease; (iv) Tenant remains fully liable under this Lease; and (v) the use of the
Premises under Section 8 remains unchanged.
Transfer Notice
(d) If Tenant desires to effect a Transfer, then at least thirty (30) days prior
to the date when Tenant desires the Transfer to be effective (the “Transfer
Date”), Tenant agrees to give Landlord a notice (the “Transfer Notice”), stating
the name, address and business of the proposed assignee, sublessee or other
transferee (sometimes referred to hereinafter as “Transferee”), reasonable
information (including references) concerning the character, ownership, and
financial condition of the proposed Transferee, the Transfer Date, any ownership
or commercial relationship between Tenant and the proposed Transferee, and the
consideration and all other material terms and conditions of the proposed
Transfer, all in such detail as Landlord may reasonably require. If Landlord
reasonably requests additional detail, the Transfer Notice will not be deemed to
have been received until Landlord receives such additional detail, and Landlord
may withhold consent to any Transfer until such information is provided to it.

          Standard Lease Form   6-1     Form FSGLI (894)         3/27/2008      
 

 





--------------------------------------------------------------------------------



 



Landlord’s Options
(e) Within thirty (30) days of Landlord’s receipt of any Transfer Notice, and
any additional information requested by Landlord concerning the proposed
Transferee’s financial responsibility, Landlord will elect to do one of the
following:
(i) consent to the proposed Transfer;
(ii) refuse such consent, which refusal shall be on reasonable grounds
including, without limitation, those set forth in Subsection 7(f); or
(iii) terminate this Lease as to all or such portion of the Premises which is
proposed to be sublet or assigned and recapture all or such portion of the
Premises for reletting by Landlord.
Reasonable Disapproval
(f) Landlord and Tenant hereby acknowledge that Landlord’s disapproval of any
proposed Transfer pursuant to Subsection 7(e) will be deemed reasonably withheld
if based upon any reasonable factor, including, without limitation, any or all
of the following factors: (i) if the Building is less than ninety percent (90%)
occupied, if the net effective rent payable by the Transferee (adjusted on a
rentable square foot basis) is less than the net effective rent then being
quoted by Landlord for new leases in the Building for comparable size space for
a comparable period of time; (ii) the proposed Transferee is a governmental
entity; (iii) the portion of the Premises to be sublet or assigned is irregular
in shape with inadequate means of ingress and egress; (iv) the use of the
Premises by the Transferee (A) is not permitted by the use provisions in
Section 8 hereof, or (B) violates any exclusive use granted by Landlord to
another tenant in the Building; (v) the Transfer would likely result in a
significant and inappropriate increase in the use of the parking areas or
Project Common Areas by the Transferee’s employees or visitors, and/or
significantly increase the demand upon utilities and services to be provided by
Landlord to the Premises; (vi) the Transferee does not have the financial
capability to fulfill the obligations imposed by the Transfer and this Lease; or
(vii) the Transferee is not in Landlord’s reasonable opinion consistent with
Landlord’s desired tenant mix. In the event Landlord withholds or conditions its
consent and Tenant or any proposed Transferee claims that Landlord has
unreasonably withheld or delayed its consent under Subsection 7(f) or otherwise
has breached or acted unreasonably under this Section 7, their sole remedies
shall be a declaratory judgment and an injunction for the relief sought without
any monetary damages, and Tenant hereby waives all other remedies on its own
behalf and, to the extent permitted under all applicable laws, on behalf of the
proposed Transferee. In any such action, each party shall bear its own
attorneys’ fees. Tenant shall indemnify, defend and hold harmless Landlord from
any and all liability, losses, claims, damages, costs, expenses, causes of
action and proceedings involving any third party or parties (including without
limitation Tenant’s proposed subtenant or assignee) who claim they were damaged
by Landlord’s wrongful withholding or conditioning of Landlord’s consent.
Additional Conditions
(g) A condition to Landlord’s consent to any Transfer of this Lease will be the
delivery to Landlord of a true copy of the fully executed instrument of
assignment, sublease, transfer or hypothecation, and, in the case of an
assignment, the delivery to Landlord of an agreement executed by the Transferee
in form and substance reasonably satisfactory to Landlord, whereby the
Transferee assumes and agrees to be bound by all of the terms and provisions of
this Lease and to perform all of the obligations of Tenant hereunder. As a
condition for granting its consent to any assignment or sublease, Landlord may
require that the assignee or sublessee remit directly to Landlord on a monthly
basis, all monies due to Tenant by said assignee or sublessee.

          Standard Lease Form
Form FSGLI (894)
3/27/2008   7-1    

 

 



--------------------------------------------------------------------------------



 



As a condition to Landlord’s consent to any sublease, such sublease must provide
that it is subject and subordinate to this Lease and to all mortgages; that
Landlord may enforce the provisions of the sublease, including collection of
rent; that in the event of termination of this Lease for any reason, including
without limitation a voluntary surrender by Tenant, or in the event of any
reentry or repossession of the Premises by Landlord, Landlord may, at its
option, either (i) terminate the sublease, or (ii) take over all of the right,
title and interest of Tenant, as sublessor, under such sublease, in which case
such sublessee will attorn to Landlord, but that nevertheless Landlord will not
(1) be liable for any previous act or omission of Tenant under such sublease,
(2) be subject to any defense or offset previously accrued in favor of the
sublessee against Tenant, or (3) be bound by any previous modification of any
sublease made without Landlord’s written consent, or by any previous prepayment
by sublessee of more than one month’s rent.
Excess Rent
(h) If Landlord consents to any Transfer, Tenant agrees to pay to Landlord, as
additional rent, one hundred percent (100%) of all sums and other consideration
payable to and for the benefit of Tenant by the Transferee on account of the
Transfer, as and when such sums and other consideration are due and payable by
the Transferee to or for the benefit of Tenant (or, if Landlord so requires, and
without any release of Tenant’s liability for the same, Tenant agrees to
instruct the Transferee to pay such sums and other consideration directly to
Landlord). If for any proposed sublease Tenant receives rent or other
consideration, either initially or over the term of the sublease, in excess of
the rent fairly allocable to the portion of the Premises which is subleased
based on square footage, Tenant agrees to pay to Landlord as additional rent the
entire excess of each such payment of rent or other consideration received by
Tenant promptly after its receipt. In calculating excess rent or other
consideration which may be payable to Landlord under this Subsection 7(h),
Tenant shall not be entitled to deduct any brokerage commissions, attorneys’
fees or any other amounts expended by Tenant in connection with such Transfer.
Termination Rights
(i) If Tenant requests Landlord’s consent to any assignment or subletting of all
or a portion of the Premises, Landlord will have the right, as provided in
Subsection 7(e), to terminate this Lease as to all or such portion of the
Premises which is proposed to be sublet or assigned effective as of the date
Tenant proposes to sublet or assign all or less than all of the Premises.
Landlord’s right to terminate this Lease as to less than all of the Premises
proposed to be sublet or assigned will not terminate as to any future additional
subletting or assignment as a result of Landlord’s consent to a subletting of
less than all of the Premises or Landlord’s failure to exercise its termination
right with respect to any subletting or assignment. Landlord will exercise such
termination right, if at all, by giving written notice to Tenant within thirty
(30) days of receipt by Landlord of the financial responsibility information
required by this Section 7. Tenant understands and acknowledges that the option,
as provided in this Section 7, to terminate this Lease as to all or such portion
of the Premises which is proposed to be sublet or assigned rather than approve
the subletting or assignment of all or a portion of the Premises, is a material
inducement for Landlord’s agreeing to lease the Premises to Tenant upon the
terms and conditions herein set forth. In the event of any such termination with
respect to less than all of the Premises, the cost of segregating the recaptured
space from the balance of the Premises will be paid by Tenant and Tenant’s
future monetary obligations under this Lease will be reduced proportionately on
a square footage basis to correspond to the balance of the Premises which Tenant
continues to lease.

          Standard Lease Form
Form FSGLI (894)
3/27/2008   8-1    

 

 



--------------------------------------------------------------------------------



 



No Release
(j) No Transfer will release Tenant of Tenant’s obligations under this Lease or
alter the primary liability of Tenant to pay the rent and to perform all other
obligations to be performed by Tenant hereunder. Landlord may require that any
Transferee remit directly to Landlord on a monthly basis, all monies due Tenant
by said Transferee. However, the acceptance of rent by Landlord from any other
person will not be deemed to be a waiver by Landlord of any provision hereof.
Consent by Landlord to one Transfer will not be deemed consent to any subsequent
Transfer. In the event of default by any Transferee of Tenant or any successor
of Tenant in the performance of any of the terms hereof, Landlord may proceed
directly against Tenant without the necessity of exhausting remedies against
such Transferee or successor. Landlord may consent to subsequent assignments of
this Lease or sublettings or amendments or modifications to this Lease with
assignees of Tenant, without notifying Tenant, or any successor of Tenant, and
without obtaining its or their consent thereto and any such actions will not
relieve Tenant of liability under this Lease.
Administrative and Attorneys’ Fees
(k) If Tenant effects a Transfer or requests the consent of Landlord to any
Transfer (whether or not such Transfer is consummated), then, upon demand,
Tenant agrees to pay Landlord a non-refundable administrative fee of Two Hundred
Fifty Dollars ($250.00), plus any reasonable attorneys’ and paralegal fees
incurred by Landlord in connection with such Transfer or request for consent
(whether attributable to Landlord’s in-house attorneys or paralegals or
otherwise). Acceptance of the Two Hundred Fifty Dollar ($250.00) administrative
fee and/or reimbursement of Landlord’s attorneys’ and paralegal fees will in no
event obligate Landlord to consent to any proposed Transfer.
8. REPAIR & DAMAGE
Landlord’s Repairs to Building & Property
(a) The Landlord covenants with the Tenant to keep in a good and reasonable
state of repair and decoration:
(i) those portions of the Property consisting of the entrance, lobbies,
stairways, corridors, landscaped areas, parking areas, and other facilities from
time to time provided for use in common by the Tenant and other tenants of the
Building or Property, and the exterior portions (including foundations and
roofs) of all buildings and structures from time to time forming part of the
Property and affecting its general appearance;
(ii) the Building (other than the Leased Premises and premises of other tenants)
including the systems for interior climate control, the elevators and escalators
(if any), entrances, lobbies, stairways corridors and washrooms from time to
time provided for use in common by the Tenant and other tenants of the Building
or Property and the systems provided for use in common by the Tenant and other
tenants of the Building or Property and the systems as provided for bringing
utilities to the Leased Premises.
Landlord’s Repairs to the Leased Premises
(b) The Landlord covenants with the Tenant to repair, so far as reasonably
feasible, and as expeditiously as reasonably feasible, defects in standard
demising walls or in structural elements, exterior walls of the Building,
suspended ceiling, electrical and mechanical installation standard to the
Building installed by the Landlord in the Leased Premises (if and to the extent
that such defects are sufficient to impair the Tenant’s use of the Leased
Premises while using them in a manner consistent with this Lease) and “Insured
Damage” (as herein defined). The Landlord shall in no event be required to make
repairs to Leasehold Improvements made by the Tenant, or by the Landlord on
behalf of the Tenant or another tenant or to make repairs to wear and tear
within the Leased Premises.

          Standard Lease Form
Form FSGLI (894)
3/27/2008   9-1    

 

 



--------------------------------------------------------------------------------



 



Tenant’s Repairs
(c) The Tenant covenants with the Landlord to repair, maintain and keep at the
Tenant’s own costs, except insofar as the obligation to repair rests upon the
Landlord pursuant to this paragraph, the Leased Premises, including Leasehold
Improvements in good and substantial repair, reasonable wear and tear excepted,
provided that this obligation shall not extend to structural elements or to
exterior glass or to repairs which the Landlord would be required to make under
this paragraph but for the exclusion therefrom of defects not sufficient to
impair the Tenant’s use of the Leased Premises while using them in a manner
consistent with this Lease. The Landlord may enter the Leased Premises at all
reasonable times and view the condition thereof and the Tenant covenants with
the Landlord to repair, maintain and keep the Leased Premises in good and
substantial repair according to notice in writing, reasonable wear and tear
excepted. If the Tenant shall fail to repair as aforesaid after reasonable
notice to do so, the Landlord may effect the repairs and the Tenant shall pay
the reasonable cost thereof to the Landlord on demand. The Tenant covenants with
the Landlord that the Tenant will at the expiration of the Term or sooner
termination thereof peaceably surrender the Leased Premises and appurtenances in
good and substantial repair and condition, reasonable wear and tear excepted.
Above standard office fixtures such as supplemental air conditioning,
dishwashers, garbage disposals, kitchen water heaters, are the sole
responsibility of Tenant to maintain and replace.
Indemnification
(d) If any part of the Property becomes out of repair, damaged or destroyed
through the negligence of, or misuse by, the Tenant or its employees, agents,
invitees or others under its control, the Tenant shall pay the Landlord on
demand the expense of repairs or replacements, including the Landlord’s
reasonable administration charge thereof, necessitated by such negligence or
misuse.
Damage & Destruction
(e) It is agreed between the Landlord and the Tenant that:
(i) In the event of damage to the Property or to any part thereof, if the damage
is such that the Leased Premises or any substantial part thereof is rendered not
reasonably capable of use and occupancy by the Tenant for the purposes of its
business for any period of time in excess of ten (10) days, then

  (ii)  
(1) unless the damage was caused by the fault or negligence of the Tenant or its
employees, agents, invitees or others under its control, from the date of
occurrence of the damage and until the Leased Premises are again reasonably
capable for use and occupancy as aforesaid, the Rent payable pursuant to this
Lease shall abate from time to time in proportion to the part or parts of the
Leased Premises not reasonably capable of such use and occupancy, and

(2) unless this Lease is terminated as hereinafter provided, the Landlord or the
Tenant as the case may be (according to the nature of the damage and their
respective obligations to repair as provided in sub-paragraphs (a), (b) and
(c) of this paragraph) shall repair such damage with all reasonable diligence,
but to the extent that any part of the Leased Premises is not reasonably capable
of such use and occupancy by reason of damage which the Tenant is obligated to
repair hereunder, any abatement of Rent to which the Tenant would otherwise be
entitled hereunder shall not extend later than the time by which, in the
reasonable opinion of the Landlord, repairs by the Tenant ought to have been
completed with reasonable diligence, and

          Standard Lease Form
Form FSGLI (894)
3/27/2008   10-1    

 

 



--------------------------------------------------------------------------------



 



(iii) if the Leased Premises are substantially damaged or destroyed by any cause
and if in the reasonable opinion of the Landlord given in writing within thirty
(30) days of the occurrence the damage cannot reasonably be repaired within one
hundred eighty (180) days after the occurrence thereof, then the Lease shall
terminate, in which event neither the Landlord nor the Tenant shall be bound to
repair as provided in sub-paragraphs (a), (b) and (c) of this paragraph, and the
Tenant shall instead deliver up possession of the Leased Premises to the
Landlord with reasonable expedition and Rent shall be apportioned and paid to
the date of the occurrence; and
(iv) if premises, whether of the Tenant, or other tenants of the Property
comprising in the aggregate half or more of the total number of square feet of
rentable office area in the Property on half or more of the total number of
square feet of rentable office area in the Building (as determined by the
Landlord) or portions of the Property which affect access of services essential
thereto, are substantially damaged or destroyed by any cause and if in the
reasonable opinion of the Landlord the damage cannot reasonably be repaired
within one hundred eighty (180) days after the occurrence thereof, then the
Landlord may, by written notice to the Tenant given within thirty (30) days
after the occurrence of such damage or destruction, terminate this Lease, in
which event neither the Landlord nor the Tenant shall be bound to repair as
provided in sub-paragraphs (a), (b) and (c) of this paragraph, and the Tenant
shall instead deliver up possession of the Leased Premises to the Landlord with
reasonable expedition but in any event within sixty (60) days after delivery of
such notice of termination, and Rent shall be apportioned and paid to the date
upon which possession is so delivered up (but subject to any abatement to which
the Tenant may be entitled under sub-paragraph (e) (i) of this paragraph).
9. INSURANCE AND LIABILITY
Landlord’s Insurance
(a) The Landlord shall take out and keep in force during the Term insurance with
respect to the Property except for the “Leasehold Improvements” (as hereinafter
defined) in the Leased Premises. The insurance to be maintained by the Landlord
shall be in respect of perils and to amounts and on terms and conditions which
from time to time are insurable at a reasonable premium and which are normally
insured by reasonable prudent buyers of properties similar to the Property, all
as from time to time determined at reasonable intervals by insurance advisors
selected by the Landlord, and whose opinion shall be conclusive. Unless and
until the insurance advisors shall state that any such perils are not
customarily insured against by owners of properties similar to the Property, the
perils to be insured against by the Landlord shall include, without limitation,
public liability, boilers and machinery, fire and extended perils and may
include, at the option of the Landlord, losses suffered by the Landlord in its
capacity as Landlord through business interruption. The insurance to be
maintained by the Landlord shall contain a waiver by the insurer of any rights
of subrogation or indemnity or any other claim over which the insurer might
otherwise be entitled against the Tenant or the agents or employees of the
Tenant.

          Standard Lease Form
Form FSGLI (894)
3/27/2008   11-1    

 

 



--------------------------------------------------------------------------------



 



Tenant’s Insurance
(b) The Tenant shall take out and keep in force during the Term:
(i) comprehensive general public liability insurance all on an occurrence basis
with respect to the business carried on in or from the Leased Premises and the
Tenant’s use and occupancy of the Leased Premises and of any other part of the
Property, with coverage for any one occurrence or claim of not less than Two
Million Dollars ($2,000,000) or such other amount as the Landlord may reasonably
require upon not less than one (1) month notice at any time during the Term,
which insurance shall include the Landlord as an additional insured and shall
protect the Landlord in respect of claims by the Tenant as if the Landlord were
separately insured and worker’s compensation insurance as required by law;
(ii) insurance in respect of fire and such other perils as are from time to time
in the usual extended coverage endorsement covering the Leasehold Improvements,
trade fixtures, and the furniture and equipment in the Leased Premises for not
less than 80% of the full replacement cost thereof, and which insurance shall
include the Landlord as a loss payee as the Landlord’s interest may appear;
(iii) insurance against such other perils and in such amounts as the Landlord
may from time to time reasonably require upon not less than ninety (90) days
written notice, such requirement to be made on the basis that the required
insurance is customary at the time for prudent tenants of properties similar to
the Property.
All insurance required to be maintained by the Tenant shall be on terms and with
insurers satisfactory to the Landlord. Each policy shall contain a waiver by the
insurer of any rights of subrogation or indemnity or any other claim over to
which the insurer might otherwise be entitled against the Landlord or the agents
or employees of the Landlord, and shall also contain an undertaking by the
insurer that no material change adverse to the Landlord or the Tenant will be
made, and the policy will not lapse to be canceled, except after not less than
thirty (30) days’ written notice to the Landlord of the intended change, lapse
or cancellation. The Tenant shall furnish to the Landlord, if and whenever
requested by it, certificates or other evidence acceptable to the Landlord as to
the insurance from time to time effected by the Tenant and if renewal or
continuation in force, together with evidence as to the method of determination
of full replacement cost of the Tenant’s Leasehold Improvements, trade fixtures,
furniture and equipment, and if the Landlord reasonably concludes that the full
replacement cost has been underestimated, the Tenant shall forthwith arrange for
any consequent increase in coverage required under sub-paragraph (b). If the
Tenant shall fail to take out, renew and keep in force such insurance, or if the
evidences submitted to the Landlord are unacceptable to the Landlord (or no such
evidences are submitted within a reasonable period after request therefore by
the Landlord), then the Landlord may give to the Tenant written notice requiring
compliance with this sub-paragraph and specifying the respects in which the
Tenant is not then in compliance with this sub-paragraph. If the Tenant does not
within forty-eight (48) hours provide appropriate evidence of compliance with
this sub-paragraph, the Landlord may (but shall not be obligated to) obtain some
or all of the additional coverage or other insurance which the Tenant shall have
failed to obtain, without prejudice to any other rights of the Landlord under
this Lease or otherwise, and the Tenant shall pay all premiums and other
reasonable expenses incurred by the Landlord to the Landlord on demand.

          Standard Lease Form
Form FSGLI (894)
3/27/2008   12-1    

 

 



--------------------------------------------------------------------------------



 



Limitation of Landlord’s Liability
(c) The Tenant agrees that the Landlord shall not be liable for any bodily
injury or death of, or loss or damage to any property belonging to, the Tenant
or its employees, invitees or licensees or any other person in, on or about the
Property unless resulting from the actual willful misconduct or gross negligence
of the Landlord or its own employees. In no event shall the Landlord be liable
for any damage which is caused by steam, water, rain or snow or other thing
which may leak into, issue or flow from any part of the Property or from the
pipes or plumbing works, including the sprinkler system (if any) therein or from
any other place or for any damage caused by or attributable to the condition or
arrangement of any electric or other wiring or of sprinkler heads (if any) or
for any damage caused by anything done or omitted by any other tenant. In no
event, including without limitation, any event, termination, dispute, alleged
breach, occurrence or circumstance arising out of or relating to this Agreement
or the transactions or relationships of the parties contemplated hereunder,
shall Landlord be liable for any incidental, special or consequential damages,
including, but not limited to, loss of use, loss of data, loss of business or
loss of profits, no matter what theory the claim is based on, including
contract, tort, strict liability or statute. This limitation of liability shall
survive the termination of this Lease.
Indemnity of Landlord
(d) Except with respect to claims or liabilities in respect of any damage which
is Insured Damage to the extent of the cost of repairing such Insured Damage,
the Tenant agrees to indemnify and save harmless the Landlord in respect of:
(i) all claims for bodily injury or death, property damage or other loss or
damage arising from the conduct of any work or any act or omission of the Tenant
or any assignee, sub-tenant, agent, employee, contractor, invitee or licensee of
the Tenant, and in respect of all costs, expenses and liabilities incurred by
the Landlord in connection with or arising out of all such claims, including the
expenses of any action or proceeding pertaining thereto; and
(ii) any loss, cost, (including, without limitation, lawyers’ fees and
disbursements), expense or damage suffered by the Landlord arising from any
breach by the Tenant of any of its covenants and obligations under this Lease.
Definition of “Insured Damaged”
(e) For purpose of this Lease, “Insured Damage” means that part of any damage
occurring to the Property of which the entire cost of repair (or the entire cost
of repair other than a deductible amount properly collectable by the Landlord as
part of the Additional Rent) is actually recovered by the Landlord under a
policy or policies of insurance from time to time effected by the Landlord
pursuant to sub-paragraph (a). Where an applicable policy of insurance contains
an exclusion for damages recoverable from a third party, claims as to which the
exclusion applies shall be considered to constitute Insured Damage only if the
Landlord successfully recovers from the third party.
10. EVENTS OF DEFAULT AND REMEDIES
Events of Default & Remedies
(a) In the event of the happening of any one of the following events:
(i) the Tenant shall have failed to pay an installment of Basic Rent or of
Additional Rent or any other amount payable hereunder when due, and such failure
shall be continuing for a period of more than ten (10) days after the date such
installment or amount was due;

          Standard Lease Form
Form FSGLI (894)
3/27/2008   13-1    

 

 



--------------------------------------------------------------------------------



 



(ii) there shall be a default of or with any condition, covenant, agreement or
other obligation on the part of the Tenant to be kept, observed or performed
hereunder (other than a condition, covenant, agreement or other obligation to
pay Basic Rent, Additional Rent or any other amount of money) and such default
shall be continuing for a period of more than fifteen (15) thirty (30) days
after written notice by the Landlord to the Tenant specifying the default and
requiring that it discontinue;
(iii) if any policy of insurance upon the Property or any part thereof from time
to time effected by the Landlord shall be canceled or about to be canceled by
the insurer by reason of the use or occupation of the Leased Premises by the
Tenant or any assignee, sub-tenant or licensee of the Tenant or anyone permitted
by the Tenant to be upon the Leased Premises and the Tenant after receipt of
notice in writing from the Landlord shall have failed to take such immediate
steps in respect of such use or occupation as shall enable the Landlord to
reinstate or avoid cancellation (as the case may be) of such policy of
insurance;
(iv) the Leased Premises shall, without the prior written consent of the
Landlord, be used by any other persons than the Tenant or its permitted assigns
or sub-tenants or for any purpose other than that for which they were leased or
occupied or by any persons whose occupancy is prohibited by this Lease;
(v) the Leased Premises shall be vacated or abandoned, or remain unoccupied
without the prior written consent of the Landlord for fifteen (15) consecutive
days or more while capable of being occupied;
(vi) the balance of the Term of this Lease or any of the goods and chattels of
the Tenant located in Leased Premises, shall at anytime be seized in execution
of attachment, or
(vii) the Tenant shall make any assignment for the benefit of creditors or
become bankrupt or insolvent or take the benefit of any statute for bankrupt or
insolvent debtors or, if a corporation, shall take any steps or suffer any order
to be made for its winding-up or other termination of its corporate existence;
or a trustee, receiver or receiver-manager or agent or other like person shall
be appointed of any of the assets of the Tenant.
Payment of Rent, etc. on Termination
(b) The Landlord shall have the following rights and remedies all of which are
cumulative and not alternative and not to the exclusion of any other or
additional rights and remedies in law or equity available to the Landlord by
statute or otherwise:
(i) to remedy or attempt to remedy any default of the Tenant, and in doing so to
make any payments due or alleged to be due by the Tenant to third parties and to
enter upon the Leased Premises to do any work or other thing therein, and in
such event all reasonable expenses of the Landlord in remedying or attempting to
remedy such default shall be payable by the Tenant to the Landlord on demand;
(ii) with respect to unpaid overdue rent, to the payment by the Tenant of the
Rent and of interest (which said interest shall be deemed included herein in the
term “Rent”) thereon at a rate equal to ten percent (10%) of the total unpaid
amount each month until paid in full;

          Standard Lease Form
Form FSGLI (894)
3/27/2008   14-1    

 



--------------------------------------------------------------------------------



 



(iii) to terminate this Lease forthwith. In the event that Landlord shall elect
to so terminate this Lease then Landlord may recover from Tenant:

  (1)  
the worth at the time of award of any unpaid rent which had been earned at the
time of such termination; plus
    (2)  
the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
    (3)  
the worth at the time of award of the amount by which the unpaid rent for the
balance of the term after the time of award exceeds the amount of such rental
loss that Tenant proves could be reasonably avoided; plus
    (4)  
the worth at the time of award of any abated rent in connection with this Lease
or any subsequent extension of the Lease; plus
    (5)  
any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform the Tenant obligations under
this Lease or which in the ordinary course of things would be likely to result
therefrom. As used in sub-paragraphs 10(b)(iii)(1) and (2) above, the “worth at
the time of award” is computed by allowing interest at the maximum rate
permitted by law per annum. As used in sub-paragraph 10(b)(iii)(3) above, the
“worth at the time of award” is computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%).

(iv) to enter the Leased Premises as agent of the Tenant and as such agent to
re-let them and to receive the rent therefor and as the agent of the Tenant to
take possession of any furniture or other property thereon and upon giving ten
(10) days’ written notice to the Tenant to store the same at the expenses and
risk of the Tenant or to sell or otherwise dispose of the same at public or
private sale without further notice and to apply the proceeds thereof and any
rent derived from re-letting the Leased Premises upon account of the Rent due
and to become due under this Lease and the Tenant shall be liable to the
Landlord for the deficiency if any.
(v) to maintain Tenant’s rights to possession and continue said Lease in full
force and effect, whether or not Tenant shall have abandoned the Leased
Premises. In such event, Landlord shall be entitled to enforce all of its rights
and remedies under this Lease, including the right to recover Rent as it becomes
due under the terms of the Lease.

          Standard Lease Form
Form FSGLI (894)
3/27/2008   15-1    

 



--------------------------------------------------------------------------------



 



Tenant to Pay On Demand
(c) The Tenant shall pay to the Landlord on demand all costs and expenses,
including actual lawyers’ fees and costs incurred by the Landlord in enforcing
any of the obligations of the Tenant under this Lease. Such costs shall include
but not be limited to a fee of $100.00 for service of pay or quit notice and a
fee of $50.00 for NSF checks in addition to all late fees associated with
payments.

          Standard Lease Form
Form FSGLI (894)
3/27/2008   16-1    

 



--------------------------------------------------------------------------------



 



ADDITIONAL PROVISIONS
Relocation of Leased Premises
11. INTENTIONALLY OMITTED.
Subordination & Attornment
12. This Lease and all rights of the Tenant hereunder are subject and
subordinate to all underlying leases and charges, or mortgages now or hereafter
existing (including charges, and mortgages by way of debenture, note, bond,
deeds of trust and mortgage and all instruments supplemental thereto) which may
now or hereafter affect the Property or any part thereof and to all renewal,
modifications, considerations, replacements and extensions thereof provided the
lessor, chargee, mortgagee, or trustee agrees to accept this Lease if not in
default; and in recognition of the foregoing the Tenant agrees that it will,
whenever requested, attorn to such lessor, chargee, mortgagee as a tenant upon
all the terms of this Lease. The Tenant agrees to execute promptly whenever
requested by the Landlord or by the holder of any such lease, charge, or
mortgage an instrument of subordination or attornment, as the case may be as may
be required of it.
Certificates
13. The Tenant agrees that it shall promptly whenever requested by the Landlord
from time to time execute and deliver to the Landlord, and if required by the
Landlord, to any lessor, chargee or mortgagee (including any trustee) or other
person designated by the Landlord, an acknowledgement in writing as to the then
status of this Lease, including as to whether it is in full force and effect, is
modified or unmodified, confirming the Basic Rent and Additional Rent payable
hereunder and the state of accounts between Landlord and the Tenant, the
existence or non-existence of defaults, and any other matters pertaining to this
Lease as to which the Landlord shall request an acknowledgement.
Tenant’s Compliances With Gov’t Ordinances, Regulations and Laws
14. Tenant acknowledges that Landlord makes no express or implied
representations or warranties of any kind regarding the fitness or
appropriateness of the Leased Premises for Tenant’s proposed use. Tenant takes
the Leased Premises in an “as is” condition with regard to all applicable
zoning, parking, use and any other relevant ordinances, regulations or laws, and
Tenant is solely responsible for investigating and determining whether its
proposed use is appropriate for the Leased Premises. Tenant shall be responsible
for using its best efforts to secure all necessary permits, variances, approvals
and any other governmental consents required to allow it to occupy the Leased
Premises and carry on its business as intended, including but not limited to,
building and conditional use permits. In the event that Tenant has not commenced
the process to secure all necessary permits within thirty (30) days after
execution of this Lease this shall constitute an event of “default” and Landlord
shall have the right to terminate this Lease, subject to Landlord’s providing
five (5) days notice to Tenant and Tenant’s ten (10) day right to cure such
default. Tenant’s failure to secure such permits or other governmental consents
shall not excuse its obligation to pay rent to Landlord hereunder as set forth
in any section regarding rent commencement or rental payments and shall not
constitute an act of “force majeure” excusing Tenant’s performance of any and
all of its obligations under this Lease. Tenant’s failure to pay rent on any due
date shall constitute a separate event of “default” under this Lease.

          Standard Lease Form
Form FSGLI (894)
3/27/2008   17-1    

 



--------------------------------------------------------------------------------



 



Inspection of & Access to Leased Premises
15. The Landlord shall be permitted at any time, and from time to time, to enter
and to have its authorized agents, employees and contractors enter the Leased
Premises for the purposes of inspection, window cleaning, maintenance, providing
janitor service, making repairs, alterations or improvements to the Leased
Premises or the Property, or to have access to utilities and services (including
all ducts and access panels (if any), which the Tenant agrees not to obstruct)
and the Tenant shall provide free and unhampered access for the purpose, and
shall not be entitled to compensation for any inconvenience, nuisance or
discomfort caused thereby. The Landlord and its authorized agents and employees
shall be permitted entry to the Leased Premises for the purpose of exhibiting
them to prospective tenants. The Landlord in exercising its rights under this
paragraph shall do so to the extent reasonably necessary so as to minimize
interference with the Tenant’s use and enjoyment of the Leased Premises provided
that in an emergency the Landlord or persons authorized by it may enter the
Leased Premises without regard to minimizing interference.
Delay
16. Except as herein otherwise expressly provided, if and whenever and to the
extent that either the Landlord or the Tenant shall be prevented, delayed or
restricted in the fulfillment of any obligation hereunder in respect of the
supply or provision of any service or utility, the making of any repair, the
doing of any work or any other thing (other than the payment of monies required
to be paid by the Tenant to the Landlord hereunder) by reason of:
(a) strikes or work stoppages;
(b) being unable to obtain any material, service, utility or labor required to
fulfill such obligation;
(c) any statute, law or regulation of, or inability to obtain any permission
from any government authority having lawful jurisdiction preventing, delaying or
restricting such fulfillment;
(d) other unavoidable occurrence.
The time for fulfillment of such obligation shall be extended during the period
in which such circumstance operates to prevent, delay or restrict the
fulfillment thereof, and the other party to this Lease shall not be entitled to
compensation for any inconvenience, nuisance or discomfort thereby occasion;
provided that nevertheless the Landlord will use its best efforts to maintain
services essential to the use and enjoyment of the Leased Premises and provided
further that if the Landlord shall be prevented, delayed or restricted in the
fulfillment of any such lease of any such obligation hereunder by reason of any
of the circumstances set out in sub-paragraph (c) of this paragraph 16 and to
fulfill such obligation could not, in the reasonable opinion of the Landlord, be
completed without substantial additions to or renovations of the Property, the
Landlord may on sixty (60) days’ written notice to the Tenant terminate this
Lease.
Waiver
17. If either the Landlord or the Tenant shall overlook, excuse, condone or
suffer any default, breach, non-observance, improper compliance or
non-compliance by the other of any obligation hereunder, this shall not operate
as a waiver of such obligation in respect of any continuing or subsequent
default, breach, or non-observance, and no such waiver shall be implied but
shall only be effective if expressed in writing.
Sale, Redevelopment, Demolition & Renovation
18.
(a) The term “Landlord” as used in this Lease, means only the owner for the time
being of the Property, so that in the event of any sale or sales or transfer or
transfers of the Property, or the making of any lease or leases thereof, or the
sale or sales or the transfer or transfers or the assignment or assignments of
any such lease or leases, previous landlords shall be and hereby are relieved of
all covenants and obligations of Landlord hereunder. It shall be deemed and
construed without further agreement between the parties, or their successors in
interest, or between the parties and the transferee or acquirer, at any such
sale, transfer or assignment, or lessee on the making of any such lease, that
the transferee, acquirer or lessee has assumed and agreed to carry out any and
all of the covenants and obligations of Landlord hereunder to Landlord’s
exoneration, and Tenant shall thereafter be bound to and shall attorn to such
transferee, acquirer or lessee, as the case may be, as Landlord under this
Lease;

          Standard Lease Form
Form FSGLI (894)
3/27/2008   18-1    

 



--------------------------------------------------------------------------------



 



(b) Notwithstanding anything contained in this Lease to the contrary, in the
event the Landlord intends to demolish, redevelop, or to renovate substantially
all the Building, then the Landlord, upon giving the Tenant one hundred eighty
(180) days’ written notice, shall have the right to terminate this Lease and
this Lease shall thereupon expire on the expiration of one hundred eighty
(180) days from the date of the giving of such notice without compensation of
any kind to the Tenant.
Construction
19. Tenant is aware there may be construction occurring in the vicinity of the
Leased Premises. Any such construction does not alter the Lease in any way or
relieve Tenant of any responsibility under the Lease.
Public Taking
20. The Landlord and Tenant shall co-operate, each with the other, in respect of
any Public Taking of the Leased Premises or any part thereof so that the Tenant
may receive the maximum award to which it is entitled in law for relocation
costs and business interruption and so that the Landlord may receive the maximum
award for all other compensation arising from or relating to such Public Taking
(including all compensation for the value of the Tenant’s leasehold interest
subject to the Public Taking) which shall be the property of the Landlord, and
the Tenant’s rights to such compensation are hereby assigned to the Landlord. If
the whole or any part of the Leased Premises is Publicly Taken, as between the
parties hereto, their respective rights and obligations under this Lease shall
continue until the day on which the Public Taking authority takes possession
therefore. If the whole or any part of the Leased Premises is Publicly Taken,
the Landlord shall have the option, to be exercised by written notice to the
Tenant, to terminate this Lease and such termination shall be effective on the
day the Public Taking authority takes possession of the whole or the portion of
the Property Publicly Taken. Rent and all other payments shall be adjusted as of
the date of such termination and the Tenant shall, on the date of such Public
Taking, vacate the Leased Premises and surrender the same to the Landlord, with
the Landlord having the right to re-enter and re-possess the Lease Premises
discharged of this Lease and to remove all persons therefrom. In this paragraph,
the words “Public Taking” shall include expropriation and condemnation and shall
include a sale by the Landlord to any authority with powers of expropriation,
condemnation or taking, in lieu of or under threat of expropriation or taking
and “Publicly Taken” shall have a corresponding meaning.
Registration of Lease
21. The Tenant agrees with the Landlord not to register this Lease in any
recording office and not to register notice of this Lease in any form without
the prior written consent of the Landlord. If such consent is provided such
notice of Lease or caveat shall be in such form as the Landlord shall have
approved and upon payment of the Landlord’s reasonable fee for same and all
applicable transfer or recording taxes or charges. The Tenant shall remove and
discharge at Tenant’s expense registration of such a notice or caveat at the
expiration or earlier termination of the Term, and in the event of Tenant’s
failure to so remove or discharge such notice or caveat after ten (10) days’
written notice by Landlord to Tenant, the Landlord may in the name and on behalf
of the Tenant execute a discharge of such a notice or caveat in order to remove
and discharge such notice of caveat and for the purpose thereof the Tenant
hereby irrevocably constitutes and appoints any officer of the Landlord the true
and lawful attorney of the Tenant.

          Standard Lease Form
Form FSGLI (894)
3/27/2008   19-1    

 



--------------------------------------------------------------------------------



 



Entire Lease Agreement
22. The Tenant acknowledges that there are no covenants, representation,
warranties, agreements or conditions express or implied, collateral, or
otherwise forming part of or in any way affecting or relating to this Lease save
as expressly set out in this Lease and Schedules attached hereto and that this
Lease and such Schedules constitute the entire agreement between the Landlord
and the Tenant and may not be modified except as herein explicitly provided or
except by agreement in writing executed by the Landlord and the Tenant.
Notices
23. Any notice, advice, document or writing required or contemplated by any
provision hereof shall be given in writing and if to the Landlord, either
delivered personally to an officer of the Landlord or mailed by prepaid,
certified/return receipt requested mail addressed to the Landlord at the said
local office address of the Landlord shown above, and if to the Tenant, either
delivered personally to the Tenant (or to an officer of the Tenant, if a
corporation) or mailed by prepaid mail addressed to the Tenant at the Leased
Premises, or if an address of the Tenant is shown in the description of the
Tenant above, to such address. Every such notice, advice, document or writing
shall be deemed to have been given when delivered personally, or if mailed as
aforesaid, upon the fifth day after being mailed. The Landlord may from time to
time by notice in writing to the Tenant designate another address as the address
to which notices are to be mailed to it, or specify with greater particularity
the address and persons to which such notices are to be mailed and may require
that copies of notices be sent to an agent designated by it. The Tenant may, if
an address of the Tenant is shown in the description of the Tenant above, from
time to time by notice in writing to the Landlord, designate another address as
the address to which notices are to be mailed to it, or specify with greater
particularity the address to which such notices are to be mailed.
Interpretation
24. In this Agreement “herein,” “hereof,” “hereby,” “hereunder,” “hereto,”
“hereinafter” and similar expressions refer to this Lease and not to any
particular paragraph, clause or other portion thereof, unless there is something
in the subject matter or context inconsistent therewith; and the parties agree
that all of the provisions of this Lease are to be construed as covenants and
agreements as though words importing such covenants and agreements were used in
each separate paragraph hereof, and that should any provision or provisions of
this Lease be illegal or not enforceable it or they shall be considered separate
and severable from the Lease and its remaining provisions shall remain in force
and be binding upon the parties hereto as though the said provision or
provisions had never been included, and further, that the captions appearing for
the provisions of this Lease have been inserted as a matter of convenience and
for reference only and in no way define, limit or enlarge the scope or meaning
of this Lease or any provision hereof.
Extent of Lease Obligation
25. This Agreement and everything herein contained shall inure to the benefit of
and be binding upon the respective heirs, executors, administrators, successors,
assigns and other legal representatives, as the case may be, of each and every
of the parties hereto, subject to the granting of consent by the Landlord to any
assignment or sublease, and every reference herein to any party hereto shall
include the heirs, executors, administrators, successors, assigns and other
legal representatives of such party, and where there is more than one tenant or
there is a male or female party the provision hereof shall be read with all
grammatical changes thereby rendered necessary and all covenants shall be deemed
joint and several.

          Standard Lease Form
Form FSGLI (894)
3/27/2008   20-1    

 



--------------------------------------------------------------------------------



 



Prior Use & Occupancy Prior To Term
26. If the Tenant shall for any reason use or occupy the Leased Premises in any
way prior to the commencement of the Term without there being an existing lease
between the Landlord and Tenant under which the Tenant has occupied the Leased
Premises, then during such prior use or occupancy, the Tenant shall be a Tenant
of the Landlord and shall be subject to the same covenants and agreements in
this Lease mutatis mutandis.
Alterations, Additions, and Improvements
27. Tenant will not make or allow to be made any alterations, additions, or
improvements in or to the Leased Premises without the written consent of
Landlord before performance: such consent will not be unreasonably withheld, but
Landlord may impose, as a condition of such consent such requirements as
Landlord in its sole discretion may deem reasonable or desirable including,
without limiting the generality of foregoing, requirements as to the manner in
which, the time or times at which and the contractor by whom such work shall be
done. Such alterations, additions, or improvements when made to the Leased
Premises by Tenant shall be surrendered to Landlord and become the property of
Landlord upon termination in any manner of this Lease, but this clause shall not
apply to moveable non-attached fixtures or furniture of Tenant. Provided
however, if prior to termination of this Lease, or within fifteen (15) days
thereafter, Landlord may send written notice to Tenant that Tenant shall
promptly remove such alterations, additions, or improvements, which were placed
in or on the Leased Premises by Tenant and which are designated in said notice
and shall repair any damage occasioned by such and the removal and in default
thereof Landlord may effect said removals and repairs at Tenant’s expense. All
work with respect to alterations, additions, and improvements must be done in
good and workmanlike manner and diligently prosecuted to completion to the end
that the improvements on the Leased Premises shall at all times be a complete
unit except during the period of work. Any such alterations, additions, and
improvements shall be performed and done strictly in accordance with the laws
and ordinances relating thereto, and with the requirements of all carriers of
insurance on the Leased Premises and the Board of Underwriters, Fire Rating
Bureau, or similar organization. Tenant shall obtain at its sole cost and
expense all required licenses and permits. In performing the work of any such
alterations, additions or improvements, Tenant shall have the work performed in
such a manner so as not to obstruct the access to the Building of any other
tenant. Before commencing any such work or construction in or about the Leased
Premises, Tenant shall notify Landlord in writing of the expected date of
commencement thereof. Landlord shall have the right at any time and from time to
time to post and maintain on the Leased Premises such notices as Landlord deems
necessary to protect the Leased Premises and Landlord from the liens of
mechanics, laborers, materialmen, suppliers or vendors. If any mechanic lien is
filed against the Leased Premises or the real estate of which the Leased
Premises form a part, which lien concerns the Tenant and/or the Leased Premises,
Tenant shall cause same to be discharged within ten (10) days after the lien is
filed by Tenant paying or bonding over said lien.
Schedules
28. The provisions of the following Schedules attached hereto shall form part of
this Lease as if the same were embodied herein:
Schedule “A” — Legal Description of Lands
Schedule “B” — Outline of Leased Premises
Schedule “C” — Taxes payable by Landlord and Tenant
Schedule “D” — Services and Costs
Schedule “E” — Rules and Regulations
Schedule “F” — Leasehold Improvements
Schedule “G”— Basic Rent
Schedule “H” — Tenant Improvements
Schedule “I” — Parking
Schedule “J”— Guaranty
Schedule “K” — Tenant Information Sheet
Schedule “L” — Signage Agreement
Schedule “M” — License for Antenna Site
Schedule “N” — Addendum to Lease

          Standard Lease Form
Form FSGLI (894)
3/27/2008   21-1    

 



--------------------------------------------------------------------------------



 



Brokers
29. Tenant represents and warrants to Landlord that Tenant has not dealt with
any real estate broker or agent in connection with this Lease Agreement or its
negotiation except Colton Capital Corporation and CB Richard Ellis. Tenant shall
indemnify, defend, protect and hold Landlord harmless from and against any and
all costs, expenses, claims and liabilities (including costs of suit and
reasonable attorneys’ fees) for any compensation, commission or fees claimed by
any other real estate broker or agent in connection with this Lease or its
negotiation by reason of any act of Tenant.
IN WITNESS WHEREOF the parties hereto have executed this Agreement.

     
LANDLORD:
  TENANT:
 
   
Cambric Partners,
  ImaRx Therapeutics, Inc.,
an Arizona general partnership
  a Delaware corporation
By: Colton Properties, Inc.,
a California corporation
   
Its: General Partner
   

                         
By:
          By:                                  
 
  Jon W. McClintock, Chief Financial Officer                                
Print Name:        
 
                       
 
                       
 
          Title:                                  
 
                       
Date:
          Date:                                  

          Standard Lease Form
Form FSGLI (894)
3/27/2008   22-1    

 



--------------------------------------------------------------------------------



 



SCHEDULE “A”
LEGAL DESCRIPTION OF PROPERTY
The land situated in the County of Pima, State of Arizona and legally described
as follows:
Parcel I:
Block 6 of Colonia Del Rio, as shown by subdivision map recorded in Book 39 of
Maps at Page 71, records of Pima County, Arizona;
Except that portion conveyed to Pima County, Arizona, a Body Politic, by Deed
recorded in Docket 11109 at Page 1570.
And further Excepting from above parcel the following described property:
A portion of Block 6 of Colonia del Rio Subdivision of record in Book 39 of Maps
and Plats and Page 71, records of Pima County, Arizona, more particularly
described as follows;
Commencing at the North corner of said Block 6, said corner being on a curve
concave to the Northwest to which a radial line bears South 49 degrees 15’41”
East;
Thence Southwesterly, along the Northwesterly line of said Block 6 and the arc
of said curve having a central angle of 00 degrees 43’41”, a radius of 308.30
feet, and an arc distance of 3.92 feet to the POINT OF BEGINNING;
Thence continuing Southwesterly along said Northwesterly line and the arc of
said curve having a central angle of 09 degrees 11’35”, a radius of 308.30 feet,
and an arc distance of 49.47 feet;
Thence along the prolongation of the radial to said curve, South 39 degrees
20’25” East, 16.00 feet to a concentric curve;
Thence Northerly along the arc of said concentric curve having a central angle
of 09 degrees 17’39”, a radius of 324.30 feet, and an arc length of 52.61 feet
to a curve concave to the Northeast, to which point a redial line bears South 38
degrees 54’49” West;
Thence Northwesterly along the arc of said curve having a central angle of 01
degrees 01’50”, a radius of 890.00 feet, and an arc distance of 16.01 feet to
the POINT OF BEGINNING.
Basis of bearing is the North line of the Northwest quarter of Section 19,
Township 13 South, Range 14 East, Gila and Salt River Meridian, said bearing is
North 88 degrees 31’57” East.
Parcel II:
Easements and other rights in that Agreement for Construction, Maintenance and
Use of Joint Drive and Parking, recorded in Docket 7404 at Page 1174 and amended
in Docket 8202 at Page 1785.

          Standard Lease Form
Form FSGLI (894)
3/27/2008   A-1    

 



--------------------------------------------------------------------------------



 



SCHEDULE “B”
PLAN OF LEASED PREMISES
1730 East River Road,
Suite 200
Tucson, AZ 85718

          Standard Lease Form
Form FSGLI (894)
3/27/2008   B-1    

 

 



--------------------------------------------------------------------------------



 



SCHEDULE “C”
TAXES PAYABLE BY LANDLORD AND TENANT
1.
Tenant’s Taxes
(a) The Tenant covenants to pay all Tenant’s Taxes, as and when the same becomes
due and payable. Where any Tenant’s Taxes are payable by the Landlord to the
relevant taxing authorities, the Tenant covenants to pay the amount thereof to
the Landlord.
(b) The Tenant covenants to pay the Landlord the Tenant’s Proportionate Share of
the excess of the amount of the Landlord’s Taxes in each Fiscal Period over the
Landlord’s Taxes in the “Base Year” (as hereinafter defined).
(c) The Tenant covenants to pay to the Landlord the Tenant’s Proportionate Share
of the costs and expenses (including legal and other professional fees and
interest and penalties on deferred payments) incurred in good faith by the
Landlord in contesting, resisting or appealing any of the Taxes.
Landlord’s Taxes
(d) The Landlord covenants to pay all Landlord’s Taxes subject to the account of
Landlord’s Taxes required to be made by the Tenant elsewhere in this Lease. The
Landlord may appeal any official assessment or the amount of any Taxes or other
taxes based on such assessment and relating to the Property. In connection with
any such appeal, the Landlord may defer payment of any Taxes or other taxes, as
the case may be, payable by it to the extent permitted by law, and the Tenant
shall co-operate with the Landlord and provide the Landlord with all relevant
information reasonably required by the Landlord in connection with any such
appeal.
Separate Allocation
(e) In the event that the Landlord is unable to obtain from the taxing
authorities any separate allocation of Landlord’s Taxes, Tenant’s Taxes or
assessment as required by the Landlord to make calculations of Additional Rent
under this Lease, such allocation shall be made by the Landlord acting
reasonably and shall be conclusive.
Information
(f) Whenever requested by the Landlord, the Tenant shall deliver to it receipts
for payment of all the Tenant’s Taxes and furnish such other information in
connection therewith as the Landlord may reasonably require.
Tax Adjustment
(g) If the Building has not been taxed as a completed and fully occupied
building for the Fiscal Period, the Landlord’s Taxes will be determined by the
Landlord as if the Building had been taxed as a completed and fully occupied
building for any such Fiscal Period.
Definition
2. In this Lease:
(a) “Landlord Taxes” shall mean the aggregate of all Taxes attributed to the
Property, the Rent or the Landlord in respect thereof and including, without
limitation, any amounts imposed, assessed, levied or charged in substitution for
or in lieu of any such Taxes, but excluding such taxes as capital gains taxes,
corporate income, profit or excess profit taxes to the extent such taxes are not
levied in lieu of any of the foregoing against the Property or the Landlord in
respect thereof.

          Standard Lease Form   C-1     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



(b) “Taxes” shall mean all taxes, rates, duties, levies, fees, charges, local
improvement rates, capital taxes, rental taxes and assessments whatsoever
including fees, rents, and levies for air rights and encroachments on or over
municipal property imposed, assessed, levied or charged by any school,
municipal, regional, state, provincial, federal, parliamentary, or other body,
corporation, authority, agency or commission provided that any such local
improvement rates, assessed and paid prior to or in the Base Year shall be
excluded from the Base Year and any year during the Term and provided further
that “Taxes” shall not include any special utility, levies, fees or charges
imposed, assessed, levied or charged which are directly associated with initial
construction of the Property.
(c) “Tenant’s Taxes” shall mean the aggregate of:
(i) all Taxes (whether imposed upon the Landlord or the Tenant) attributable to
the personal property, trade fixtures, business, income, occupancy, or sales of
the Tenant or any other occupant of the Leased Premises, and to any Leasehold
Improvements or fixtures installed by or on behalf of the Tenant within the
Leased Premises, and to the use by the Tenant of any of the Property; and
(ii) the amount by which Taxes (whether imposed upon the Landlord or the Tenant)
are increased above the Taxes which would have otherwise been payable as a
result of the Leased Premises or the Tenant or any other occupant of the Leased
Premises being taxed or assessed in support of separate schools.
(d) “Tenant’s Proportionate Share” shall mean 4.80% subject to adjustment as
determined solely by the Landlord and notified to the Tenant in writing for
physical increases or decreases in the total rentable area of the Property
provided that total rentable area of the Property and the rentable area of the
Leased Premises shall exclude areas designated (whether or not rented) for
parking and for storage.
(e) “Base Year” as used in this schedule shall mean calendar year 2008.

          Standard Lease Form   C-2     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



SCHEDULE “D”
SERVICES AND COSTS
1. The Landlord covenants with the Tenant:
Interior Climate Control
(a) To maintain in the Leased Premises conditions of reasonable temperature and
comfort in accordance with good standards applicable to normal occupancy of
premises for office purposes subject to governmental regulations during hours to
be determined by the Landlord but to be at least the hours from 7:00 a.m. to
6:00 p.m. from Monday to Friday (with the exception of Saturdays, Sundays and
holidays), such conditions to be maintained by means of a system for heating and
cooling, filtering and circulating air; the Landlord shall have no
responsibility for any inadequacy of performance of the said system if the
occupancy of the Leased Premises or the electrical power or other energy
consumed on the Leased Premises for all purposes exceeds reasonable amounts as
determined by the Landlord or the Tenant installs partitions or other
installations in locations which interfere with the proper operations of the
system of interior climate control or if the window covering on exterior windows
is not kept fully closed;
Janitor Service
(b) To provide janitor and cleaning services to the Leased Premises and to
common areas of the Building consisting of reasonable services in accordance
with the standards of similar office buildings;
Elevators, Lobbies, Etc.
(c) To keep available the following facilities for use by the Tenant and its
employees and invitees in common with other persons entitled thereto:
(i) passengers and freight elevator service to each floor upon which the Leased
Premises are located provided such service is installed in the Building and
provided that the Landlord may prescribe the hours during which and the
procedures under which freight elevator service shall be available and may limit
the number of elevators providing service outside normal business hours;
(ii) moving shall be after hours Monday-Friday or Weekends only. In the event
Tenant does not abide by such rule, Tenant shall be assessed a penalty fee at
the sole discretion of the Landlord;
(iii) common entrances, lobbies, stairways and corridors giving access to the
Building and the Leased Premises, including such other areas from time to time
which may be provided by the Landlord for common use and enjoyment within the
Property;
(iv) the washrooms as the Landlord may assign from time to time which are
standard to the Building, provided that the Landlord and the Tenant acknowledges
that where an entire floor is leased to the Tenant or some other tenant the
Tenant or such other tenant, as the case may be, may exclude others from the
washroom thereon.
Electricity
         2.    (a) The Landlord covenants with the Tenant to furnish electricity
to the Leased Premises (except Leased Premises which have separate meters) for
normal office use for lighting and for office equipment capable of operating
from the circuits available to the Leased Premises and standard to the Building.
(b) The amount of electricity consumed on the Leased Premises in excess of
electricity required by the Tenant for normal office use shall be as determined
by the Landlord acting reasonable or by a metering device installed by the
Tenant at the Tenant’s expense. The Tenant shall pay the Landlord for any such
excess electricity on demand.

          Standard Lease Form   D-1     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



(c) The Tenant covenants to pay to the Landlord the Tenant’s Proportionate Share
of all electricity consumed on the Property (except the amounts recovered from
and paid by tenants separately metered). This amount is included in full service
gross Lease.
(d) In calculating electricity costs for any Fiscal Period, if less than one
hundred percent (100%) of Building is occupied by tenants, then the amount of
such electricity costs shall be deemed for the purpose of this Schedule to be
increased to an amount equal to the like electricity costs which normally would
be expected by the Landlord to have been incurred had such occupancy been one
hundred percent (100%) during such entire period.
3. The Landlord shall maintain and keep in repair the facilities required for
the provision of the interior climate control, elevator (if installed in the
Building), and other services referred to in sub-paragraph (a) and (c) of
paragraph 1 and sub-paragraph (a) of paragraph 2 of this Schedule in accordance
with the standards of office buildings similar to the Building but reserves the
right to stop the use of any of these facilities and the supply of the
corresponding services when necessary by reason of accident or breakdown or
during the making of repairs, alterations or improvements, in the reasonable
judgment of the Landlord necessary or desirable to be made, until the repairs,
alterations or improvements shall have been completed to the satisfaction of the
Landlord.
Additional Services
         4.    (a) The Landlord may (but shall not be obliged) on request of the
Tenant supply services or materials to the Leased Premises and the Property
which are not provided for under this Lease and which are used by the Tenant
(the “Additional Services”).
(b) When Additional Services are supplied or furnished by the Landlord, accounts
therefor shall be rendered by the Landlord and shall be payable by the Tenant to
the Landlord on demand. In the event the Landlord shall elect not to supply or
furnish Additional Services, only persons with prior written approval by the
Landlord (which approval shall not be unreasonably withheld) shall be permitted
by Landlord or the Tenant to supply or furnish Additional Services to the Leased
Premises and the supplying and furnishing shall be subject to the reasonable
rules fixed by the Landlord with which the Tenant undertakes to cause compliance
and to comply.
Operating Charges Payable
         5.    (a) The Tenant covenants to pay to the Landlord the Tenant’s
Proportionate Share of the excess of the amount of the Operating Costs in each
Fiscal Period over the Operating Costs in the “Base Year” (as hereinafter
defined).
(b) In this Lease “Operating Costs” shall mean all costs incurred in which will
be incurred by the Landlord in the maintenance, operation, administration and
management of the Property including without limitation:
(i) cost of heating, ventilating and air-conditioning;
(ii) cost of water and sewer charges;
(iii) cost of insurance carried by the Landlord pursuant to paragraph 9(a) of
this Lease and cost of any deductible amount paid by the Landlord in connection
with each claim made by the Landlord under such insurance;

          Standard Lease Form   D-2     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



(iv) costs of building office expenses, including telephone, rent, stationery
and supplies;
(v) cost of fuel;
(vi) costs of all elevator and escalator (if installed in the Building)
maintenance and operation;
(vii) costs of operating staff, management staff and other administrative
personnel, including salaries, wages, and fringe benefits;
(viii) cost of providing security;
(ix) cost of providing janitorial services, window cleaning, garbage and snow
removal and pest control;
(x) cost of supplies and materials;
(xi) cost of decoration of common area;
(xii) cost of landscaping;
(xiii) cost of maintenance and operation of the parking areas;
(xiv) cost of consulting, and professional fees including expenses;
(xv) cost of replacements, additions and modifications unless otherwise included
under paragraph 6, and cost of repair;
(c) In this Lease there shall be excluded from Operating Costs the following:
(i) interest of debt and capital retirement of debt;
(ii) such of the Operating Costs as are recovered from insurance proceeds; and
(iii) costs as determined by the Landlord of acquiring tenants for the Property.
6. The Tenant covenants to pay to the Landlord the Tenant’s Proportionate Share
of the costs in respect of each Major Expenditure (as hereinafter defined) as
amortized over the period of the Landlord’s reasonable estimate of the economic
life of the Major Expenditure, but not to exceed fifteen (15) years, using equal
monthly installments of principal and interest at ten percent (10%) per annum
compounded semi-annually. For the purposes hereof, “Major Expenditure” shall
mean any expenditure incurred after the date of substantial completion of the
Building for replacement of machinery, equipment, building elements, systems or
facilities forming a part of or used in connection with the Property or for
modifications, upgrades or additions to the Property or facilities used in
connection therewith, provided that, in each case, such expenditures is not more
than ten percent (10%) of the total Operating Costs of the immediately preceding
Fiscal Period.
7. In calculating Operating Costs for any Fiscal Period including the Base Year,
if less than one hundred percent (100%) of Building is occupied by tenants, then
the amount of such Operating Costs shall be deemed for the purposes of this
Schedule to be increased to an amount equal to the like Operating Costs which
normally would be expected by the Landlord to have been incurred had such
occupancy been one hundred percent (100%) during such entire period.

          Standard Lease Form   D-3     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



8. In this Lease:
(i) “Tenant’s Proportionate Share” shall mean 4.80% subject to adjustment as
determined solely by the Landlord and notified to the Tenant in writing for
physical increases or decreases in the total rentable area of the Property
provided that total rentable area of the Property and the rentable area of the
Leased Premises shall exclude areas designated (whether or not rented) for
parking and for storage.
(ii) “Base Year” shall mean the calendar year 2008.

          Standard Lease Form   D-4     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



SCHEDULE “E”
RULES AND REGULATIONS
1. The sidewalks, entry passages, elevators (if installed in the Building) and
common stairways shall not be obstructed by the Tenant or used for any other
purpose than for ingress and egress to and from the Leased Premises. The Tenant
will not place or allow to be placed in the Building corridors or public
stairways any waste paper, dust, garbage, refuse or anything whatever.
2. The washroom plumbing fixtures and other water apparatus shall not be used
for any purpose other than those for which they were constructed, and no
sweepings, rubbish, rags, ashes or other substances shall be thrown therein. The
expense of any damage resulting by misuse by the Tenant shall be borne by the
Tenant.
3. The Tenant shall permit window cleaners to clean the windows of the Leased
Premises during normal business hours.
4. No birds or animals shall be kept in or about the Property nor shall the
Tenant operate or permit to be operated any musical or sound-producing
instruments or devise or make or permit any improper noise inside or outside the
Leased Premises which may be heard outside such Leased Premises.
5. No one shall use the Leased Premises for residential purposes, or for the
storage of personal effects or articles other than those required for business
purposes.
6. All persons entering and leaving the Building at any time other than during
normal business hours shall register in the books which may be kept by the
Landlord at or near the night entrance and the Landlord will have the right to
prevent any person from entering or leaving the Building or the Property unless
provided with a key to the premises to which such person seeks entrance and a
pass in a form to be approved by the Landlord. Any persons found in the Building
at such times without such keys and passes will be subject to surveillance of
the employees and agents of the Landlord.
7. No dangerous or explosive materials shall be kept or permitted to be kept in
the Leased Premises.
8. The Tenant shall not and shall not permit any cooking in the Leased Premises.
The Tenant shall not install or permit the installation or use of any machine
dispensing goods for sale in the Leased Premises without the prior written
approval of the Landlord. Only persons authorized by the Landlord shall be
permitted to deliver or to use the elevators (if installed in the Building) for
the purpose of delivering food or beverages to the Leased Premises.
9. The Tenant shall not bring in or take out, position, construct, install or
move any safe, business machine or other heavy equipment without first obtaining
the prior written consent of the Landlord which will not be unreasonably
withheld. In giving such consent, the Landlord shall have the right, in its sole
discretion, to prescribe the weight permitted and the position thereof, and the
use and design of planks, skids or platforms to distribute the weight thereof.
All damage done to the Building by moving or using any such heavy equipment or
other office equipment or furniture shall be repaired at the expense of the
Tenant. The moving of all heavy equipment or other office equipment or furniture
shall occur only at times consented to by the Landlord and the persons employed
to move the same in and out of the Building must be acceptable to the Landlord.
Safes and other heavy office equipment will be moved through the halls and
corridors only upon steel bearing plates. No freight or bulky matter of any
description will be received into the Building or carried in the elevators (if
installed in the Building) except during hours approved by the Landlord.

          Standard Lease Form   E-1     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



10. The Tenant shall give the Landlord prompt notice of any accident to or any
defect in the plumbing, heating, air-conditioning, ventilating, mechanical or
electrical apparatus or any other part of the Building.
11. The parking of automobiles shall be subject to the charges and reasonable
regulations of the Landlord. The Landlord shall not be responsible for damage to
or theft of any car, its accessories or contents whether the same be the result
of negligence or otherwise.
12. The Tenant shall not mark, drill into or in any way deface the walls,
ceilings, partitions, floors or other parts of the Leased Premises and the
Building.
13. Except with the prior written consent of the Landlord, no tenant shall use
or engage any person or persons other than the janitor or janitorial contractor
of the Landlord for the purpose of any cleaning of the Leased Premises.
14. If the Tenant desires any electrical or communications wiring, the Landlord
reserves the right to direct qualified persons as to where and how the wires are
to be introduced, and without such directions no borings or cutting for wires
shall take place. No other wires or pipes of any kind shall be introduced
without the prior consent of the Landlord.
15. The Tenant shall not place or cause to be placed any additional locks upon
doors of the Leased Premises without the reasonable approval of the Landlord and
subject to any conditions imposed by the Landlord. Additional keys may be
obtained from the Landlord at the cost of the Tenant. All interior locks are the
sole responsibility of Tenant.
16. The Tenant shall be entitled to have its name shown upon the directory board
of the building and at one of the entrance doors to the Leased Premises, all at
the Tenant’s expense, but the Landlord shall in its sole discretion design the
style of such identification and allocate the space on the directory board for
the Tenant.
17. The Tenant shall keep the sun drapes (if any) in a closed position at all
times. The Tenant shall not interfere with or obstruct any perimeter heating,
air-conditioning or ventilating units.
18. The Tenant shall not conduct, and shall not permit any, canvassing in the
Building.
19. The Tenant shall take care of the rugs and drapes (if any) in the Leased
Premises and shall arrange for the carrying-out of regular spot cleaning and
shampooing of carpets and dry cleaning of drapes in a manner acceptable to the
Landlord.
20. The Tenant shall permit the periodic closing of lanes, driveways and
passages for the purposes of preserving the Landlord’s rights over such lanes,
driveways and passages.
21. The Tenant shall not place or permit to be placed any sign, advertisement,
notice or other display on any part of the exterior of the Leased Premises or
elsewhere if such sign, advertisement, notice or other display is visible from
outside the Leased Premises without the prior written consent of the Landlord
which may be arbitrarily withheld. The Tenant, upon request of the Landlord,
shall immediately remove any sign, advertisement, notice or other display which
the Tenant has placed or permitted to be placed which, in the opinion of the
Landlord, is objectionable, and if the Tenant shall fail to do so, the Landlord
may remove the same at the expense of the Tenant.

          Standard Lease Form   E-2     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



22. The Landlord shall have the right to make such other and further reasonable
rules and regulations and to alter the same as in its judgment from time to time
be needful for the safety, care, cleanliness and appearance of the Leased
Premises and the Building and for the preservation of good order therein, and
the same shall be kept and observed by the tenants, their employees and
servants. The Landlord also has the right to suspend or cancel any or all of
these rules and regulations herein set out.
Move-In-Move-Out Hours: After 5:00 p.m. M-F, anytime Saturday and Sunday.
Contact Property Manager 48 hours in advance to schedule move-in or move-out. In
the event Tenant does not abide by such rule, Tenant shall be assessed a penalty
fee at the sole discretion of the Landlord. Tenant is required to provide
Landlord with the certificate of insurance of the moving company for $1 million
dollars listing Cambric Partners and The Colton Company as additional insured.
Elevator pads required. Masonite required on floors for moving. All damage to
property during moving process is the responsibility of the Tenant. Tenant must
receive elevator keys and instructions prior to move-in date.

          Standard Lease Form   E-3     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



SCHEDULE “F”
LEASEHOLD IMPROVEMENTS
Definition of Leasehold Improvements
1. For the purposes of this Lease, the Term “Leasehold Improvements” includes,
without limitation, all fixtures, improvements, installations, alterations and
additions from time to time made, erected or installed by or on behalf of the
Tenant, or any previous occupant of the Leased Premises in the Leased Premises
and by or on behalf of other tenants in other premises in the Building
(including the Landlord if an occupant of the Building), including all
partitions, doors and hardware however affixed, and whether or not movable, all
mechanical, electrical and utility installations and all carpeting and drapes
with the exception only of furniture and equipment not of the nature of
fixtures.
Installation of Improvements & Fixtures
2. The Landlord shall include in the Leased Premises the “Landlord’s Work” (as
hereinafter defined). The Tenant shall not make, erect, install or alter any
Leasehold Improvements in the Leased Premises without having requested and
obtained the Landlord’s prior written approval. The Landlord’s approval shall
not, if given, under any circumstances, be construed as a consent to the
Landlord having its estate charged with the cost of work. The Landlord shall not
unreasonably withhold its approval to any such request, but failure to comply
with Landlord’s reasonable requirements from time to time for the Building shall
be considered sufficient reason for refusal. In making, erecting, installing or
altering any Leasehold Improvements the Tenant shall not, without the prior
written approval of the Landlord, alter or interfere with any installations
which have been made by the Landlord or others and in no event shall alter or
interfere with window coverings (if any) or other light control devices (if any)
installed in the Building. The Tenant’s request for any approval hereunder shall
be in writing and accompanied by an adequate description of the contemplated
work and, where appropriate, working drawings and specifications thereof. If the
Tenant requires from the Landlord drawings or specifications of the Building in
connection with Leasehold Improvements, the Tenant shall pay the cost thereof to
the Landlord on demand. Any reasonable costs and expenses incurred by the
Landlord in connection with the Tenant’s Leasehold Improvements shall be paid by
the Tenant to the Landlord on demand. All work to be performed in the Leased
Premises shall be performed by competent contractors and sub-contractors of whom
the Landlord shall have approved in writing prior to commencement of any work,
such approval not to be unreasonably withheld (except that the Landlord may
require that the Landlord’s contractors and sub-contractors be engaged for any
mechanical or electrical work) and by workmen who have labor union affiliations
that are compatible with these affiliations (if any) or workmen employed by the
Landlord and its contractors and sub-contractors. All such work including the
delivery, storage and removal of materials shall be subject to reasonable
supervision of the Landlord, shall be performed in accordance with any
reasonable conditions or regulations imposed by the Landlord including, without
limitation, payment on demand of a reasonable fee of the Landlord for such
supervision, and shall be completed in good and workmanlike manner in accordance
with the description of the work approved by the Landlord and in accordance with
all laws, regulations and by-laws of all regulatory authorities. All
improvements constructed by Tenant shall, at the sole discretion of Landlord,
remain the property of Landlord at the end of the lease term, and Landlord
reserves the right to require Tenant to restore the Leased Premises to its
original configuration at Tenant’s sole cost upon Tenant vacating the Leased
Premises. Copies of required building permits or authorizations shall be
obtained by the Tenant at its expense and copies shall be provided to the
Landlord. No locks shall be installed on the entrance doors or in any doors in
the Leased Premises that are not keyed to the Building master key system.

          Standard Lease Form   F-1     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



Liens & Encumbrances on Improvements & Fixtures
3. In connection with the making, erection, installation or alteration of
Improvements and all other work or installations made by or for the Tenant in
the Leased Premises the Tenant shall comply with all the provisions of the
mechanics’ lien and other similar statutes from time to time applicable thereto
(including any provision requiring or enabling the retention by way of holdback
of portions of any sums payable) and, except as to any such holdback, shall
promptly pay all accounts relating thereto. The Tenant will not create any
mortgage, conventional sale agreement or the encumbrance in respect of its
Leasehold Improvements or, without the written consent of the Landlord, with
respect to its trade fixtures nor shall the Tenant take any action as a
consequence of which any such mortgage, conditional sale agreement or other
encumbrance would attach to the Property or any part thereof. If and whenever
any mechanics’ or other lien for work, labor, services or materials supplied to
or for the Tenant or for the cost of which the Tenant may be in any way liable
or claims therefore shall arise or be filed or any such mortgage, conditional
sale agreement or other encumbrance shall attach, the Tenant shall within twenty
(20) days after submission by the Landlord of notice thereof procure the
discharge thereof, including any certification of action registered in respect
of any lien, by payment of giving security or in such other manner as may be
required or permitted by law, and failing which the Landlord may avail itself of
any of its remedies hereunder for default to the Tenant and may make any
payments or take steps or proceedings required to procure the discharge of any
such liens.

          Standard Lease Form   F-2     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



SCHEDULE “G”
BASIC RENT

          Months   Monthly Basic Rent*  
1/1/08 – 12/31/08
  $ 15,698.00  
1/1/09 – 12/31/09
  $ 16,168.94  
1/1/10 – 12/31/10
  $ 16,652.96  
1/1/11 – 12/31/11
  $ 17,156.61  
1/1/12 – 12/31/12
  $ 17,666.79  

      *  
plus all applicable taxes

          Standard Lease Form   G-1     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



SCHEDULE “H”
TENANT IMPROVEMENTS
Tenant acknowledges that Landlord has made no representation and has given no
warranty to Tenant regarding the fitness of the Leased Premises for Tenant’s
intended use. Tenant shall take possession of and accept the Leased Premises in
its “AS-IS” condition and “WITH ALL FAULTS”.
Additionally, Landlord, at Landlord’s sole cost and expense, shall complete
building standard tenant improvements substantially in accordance with the
mutually approved plan below. It is understood that the plan below details all
of the Tenant Improvements that will be completed. Only those items detailed in
the plan below will be performed by Landlord.
(FLOOR PLAN) [c72794c7279401.gif]
NOTES:
 
1. Carpet throughout except as noted
 
2. Full re-paint
 
3. Add 220V - 30Amp circuit in network
                                        
Tenant
                                        
Landlord

          Standard Lease Form   H-1     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



SCHEDULE “I”
PARKING
Grant of Parking Rights
(a) So long as this Lease is in effect and provided Tenant is not in default
hereunder, Landlord grants to Tenant and Tenant’s Authorized Users a license to
use the number and type of parking spaces. Tenant allocation is 16 covered
reserved parking spaces at $25.00 per space per month.
As consideration for the use of such parking spaces, Tenant agrees to pay to
Landlord or, at Landlord’s election, directly to Landlord’s parking operator, as
additional rent under this Lease, the parking rate set forth of $400.00 per
month for the initial term of the Lease. Tenant agrees that all parking charges
will be payable on a monthly basis concurrently with each monthly payment of
Monthly Base Rent. Tenant agrees to submit to Landlord or, at Landlord’s
election, directly to Landlord’s parking operator with a copy to Landlord,
written notice in a form reasonably specified by Landlord containing the names,
home and office addresses and telephone numbers of those persons who are
authorized by Tenant to use Tenant’s parking spaces on a monthly basis
(“Tenant’s Authorized Users”) and shall use its best efforts to identify each
vehicle of Tenant’s Authorized Users by make, model and license number. Tenant
agrees to deliver such notice prior to the beginning of the Term of this Lease
and to periodically update such notice as well as upon specific request by
Landlord or Landlord’s parking operator to reflect changes to Tenant’s
Authorized Users of their vehicles.
Visitor Parking
(b) So long as this Lease is in effect, Tenant’s visitors and guests will be
entitled to use those specific parking areas which are designated for short term
visitor parking and which are located within the surface parking area(s), if
any, and/or within the parking structure(s) which serve the Building. Visitor
parking will be made available at a charge to Tenant’s visitors and guests, with
the rate being established by Landlord in its discretion from time to time.
Tenant, at its sole cost and expense, may elect to validate such parking for its
visitors and guests. All such visitor parking will be on a non-exclusive, in
common basis with all other visitors and guests of the project.
Use of Parking Spaces
(c) Tenant will not use or allow any of Tenant’s Authorized Users to use any
parking spaces which have been specifically assigned by Landlord to other
tenants or occupants or for other uses such as visitor parking or which have
been designated by any governmental entity as being restricted to certain uses.
Tenant will not be entitled to increase or reduce its parking privileges
applicable to the Premises during the Term of the Lease except as follows: If at
any time Tenant desires to increase or reduce the number of parking spaces
allocated to it under the terms of this Lease, Tenant must notify Landlord in
writing of such desire and Landlord will have the right, in its sole and
absolute discretion, to either (a) approve such requested increase in the number
of parking spaces allocated to Tenant (with an appropriate increase to the
additional rent payable to Tenant for such additional spaces based on the then
prevailing parking rates), (b) approve such requested decrease in the number of
parking spaces allocated to Tenant (with an appropriate reduction in the
additional rent payable by Tenant for such eliminated parking spaces based on
the then prevailing parking rates), or (c) disapprove such requested increase or
decrease in the number of parking spaces allocated to Tenant. Promptly following
receipt of Tenant’s written request, Landlord will provide Tenant with written
notice of its decision including a statement of any adjustments to the
additional rent payable by Tenant for parking under Lease, if applicable. No
parking stalls will be allocated to Tenant with respect to any space leased by
Tenant under the Lease which consists of less than the full incremental amounts
of rentable square footage, if any, required for parking stalls.

          Standard Lease Form   I-1     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



General Provisions
(d) Landlord reserves the right to set and increase monthly fees and/or daily
and hourly rates for parking privileges from time to time during the Term of the
Lease, except as to Tenant as provided in Section (a) above. Landlord may assign
any unreserved and unassigned parking spaces and/or make all or any portion of
such spaces reserved, if Landlord reasonably determines that it is necessary for
orderly and efficient parking or for any other reasonable reason. All rent for
parking is due and payable on the first day of each month. Rent is delinquent
after the tenth (10th) day of the month. A 10% late fee is assessed on the
eleventh (11th) day of the month. Failure to pay the rent for any particular
parking may be treated by Landlord as a default under this Lease and, in
addition to all other remedies available to Landlord under the Lease, at law or
in equity, Landlord may elect to recapture such parking spaces for the balance
of the term of this Lease if Tenant does not cure such failure within the
applicable period.
In such event, Tenant and Tenant’s Authorized Users will be deemed visitors for
purposes of parking space use and will be entitled to use only those parking
areas specifically designated for visitors parking subject to all provisions of
this Lease applicable to such visitor parking use. Tenant’s parking rights and
privileges described herein are personal to Tenant and may not be assigned or
transferred, or otherwise conveyed, without Landlord’s prior written consent,
which consent Landlord may withhold in its sole and absolute discretion. In any
event, under no circumstances may Tenant’s parking rights and privileges be
transferred, assigned or otherwise conveyed separate and apart from Tenant’s
interest in this Lease.
Cooperation with Traffic Mitigation Measures
(e) Tenant agrees to use its reasonable, good faith efforts to cooperate in
traffic mitigation programs which may be undertaken by Landlord independently,
or in cooperation with local municipalities or governmental agencies or other
property owners in the vicinity of the Building. Such programs may include, but
will not be limited to, carpools, vanpools and other ridesharing programs,
public and private transit, flexible work hours, preferential assigned parking
programs and programs to coordinate tenants within the Project with existing or
proposed traffic mitigation programs.
Parking Rules and Regulations
(f) The following rules and regulations govern the use of the parking facilities
which serve the Building. Tenant will be bound by such rules and regulations and
agrees to cause its employees, subtenants, assignees, contractors, suppliers,
customers and invitees to observe the same:

  1.  
Tenant will not permit or allow any vehicles that belong to or are controlled by
Tenant or Tenant’s employees, subtenants, customers or invitees to be loaded,
unloaded or parking or parked in areas other than those designated by Landlord
for such activities. No vehicles are to be left in the parking areas overnight
and no vehicles are to be parked in the parking areas other than normally sized
passenger automobiles, motorcycles and pick-up trucks. No extended term storage
of vehicles is permitted.
    2.  
Vehicles must be parked entirely within painted stall lines of a single parking
stall.
    3.  
All directional signs and arrows must be observed.

          Standard Lease Form   I-2     Form FSGLI (894)         3/27/2008      
 



 

 



--------------------------------------------------------------------------------



 



  4.  
The speed limit within all parking areas shall be five (5) miles per hour.
    5.  
Parking is prohibited:

in areas not striped for parking;
in aisles or on ramps;
where “NO PARKING” signs are posted;
in cross-hatched areas; and
in such other areas as may be designated from time to time by Landlord or
Landlord’s parking operator

  6.  
Landlord reserves the right, without cost or liability to Landlord, to tow any
vehicle if such vehicle’s audio theft alarm system remains engaged for an
unreasonable period of time.
    7.  
Washing, waxing, cleaning, or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.
    8.  
Landlord may refuse to permit any person to park in the parking facilities who
violates these rules with unreasonable frequency, and any violation of these
rules shall subject the violator’s car to removal, at such owner’s expense.
Tenant agrees to use its best efforts to acquaint its employees, subtenants,
assignees, contractors, suppliers, customers and invitees with these parking
provisions, rules and regulations.
    9.  
Parking stickers, access cards, or any other device or form of identification
supplied by Landlord as a condition of use of the parking facilities shall
remain the property of Landlord. Parking identification devices, if utilized by
Landlord, must be displayed as requested and may not be mutilated in any manner.
The serial number of the parking identification device may not be obliterated.
Parking Identification devices, if any, are not transferable and any device in
the possession of an unauthorized holder will be void. Landlord reserves the
right to refuse the sale of monthly stickers or other parking identification
devices to Tenant or any of its agents, employees or representatives who
willfully refuse to comply with these rules and regulations and all unposted
city, state, or federal ordinances, laws or agreements.
    10.  
Loss or theft of parking identification devices or access cards must be reported
to the management office in the Project immediately, and a lost or stolen report
must be filed by the Tenant or user of such parking identification device or
access card at the time. Landlord has the right to exclude any vehicle from the
parking facilities that does not have a parking identification device or valid
access card. Any parking identification device or access card which is reported
lost or stolen and which is subsequently found in the possession of an
unauthorized person will be confiscated and the illegal holder will be subject
to prosecution. Tenant will be charged for replacement of lost or stolen parking
identification devices or access cards.

          Standard Lease Form   I-3     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



  11.  
All damage or loss claimed to be the responsibility of Landlord must be
reported, itemized in writing and delivered to the management office located
within the Project within ten (10) business days after any claimed damage or
loss occurs. Any claim not so made is waived. Landlord is not responsible for
damage by water or fire, or for the acts or omissions of others, or for articles
left in vehicles. In any event, the total liability of Landlord, if any, is
limited to Two Hundred Fifty Dollars ($250.00) for all damages or loss to any
car. Landlord is not responsible for loss of use.
    12.  
The parking operators, managers or attendants are not authorized to make or
allow any exceptions to these rules and regulations, without the express written
consent of Landlord. Any exceptions to these rules and regulations made by the
parking operators, managers or attendants without the express written consent of
Landlord will not be deemed to have been approved by Landlord.
    13.  
Landlord reserves the right, without cost or liability to Landlord, to tow any
vehicles which are used or parked in violation of these rules and regulations.
    14.  
Landlord reserves the right from time to time to modify and/or adopt such other
reasonable and non-discriminatory rules and regulations for the parking
facilities as it deems reasonably necessary for the operation of the parking
facilities.

          Standard Lease Form   I-4     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



SCHEDULE “J”
LEASE GUARANTY
Intentionally Omitted

          Standard Lease Form   J-1     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



SCHEDULE “K”
TENANT INFORMATION SHEET

     
Company Name:
  —ImaRx Therapeutics, Inc.
 
   
Type of Business:
  —Biopharmaceutical
 
   
Number of Employees:
  —33
 
   
Property Address:
  —1730 East River Road,
 
   
Suite Number:
  —Suite 200
 
   
City, State, Zip:
  —Tucson, AZ 85718
 
   
Business Phone:
  —520-770-1259
 
   
Business Fax:
  —520-791-2437
 
   
Main Contact:
  —Greg Cobb, CFO
 
   
Accounting Contact:
  —Brenda Sparks, Sr. Director Finance
 
   
Emergency After-Hours Name:
  Dennis Jones
 
   
Emergency After-Hours Address:
   
 
   
Emergency After-Hours Phone:
  520-977-1190
 
   
Alarm System:
  þ Yes    o No

      *  
Please supply Colton Company with own code.

          Standard Lease Form   K-1     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



SCHEDULE “L”
SIGNAGE AGREEMENT
This Signage Agreement (“Agreement”) is entered into this 10th day of December,
2007 by and between Cambric Partners, Landlord, and ImaRx Therapeutics, Inc.,
Tenant, regarding the signage rights for the exterior sign band at 1730 East
River Road.
In consideration of the mutual covenants set forth, and for other valuable
consideration as described, the parties agree as follows:

  1.  
Location. 1730 East River Road, Tucson (exterior building sign band above front
door)
    2.  
Term. Coterminous with Lease
    3.  
Consideration. None.
    4.  
General Conditions.

  a)  
The sign shall conform to the building standards and shall be subject to the
approval of Landlord.
    b)  
Signage must be in compliance with and approved by the City of Tucson.
    c)  
All costs associated with the maintenance and upkeep of the building sign band
are the sole responsibility of Tenant, i.e. installation, electricity, permits,
etc.
    d)  
Tenant shall be responsible for removing the sign at the expiration of the Term
and shall restore the building to its original condition.
    e)  
This Agreement is personal to Tenant and may not be assigned.
    f)  
Tenant shall have the right to utilize the building sign band if the sign is
installed within twelve (12) months of the execution of this Lease. In the event
that the sign is not installed within twelve (12) months of the execution of
this Lease, Tenant shall forfeit the rights to the sign.

IN WITNESS WHEREOF, the parties have signed on the day and year set hereinabove.

     
Landlord:
  Tenant:
Cambric Partners,
  ImaRx Therapeutics, Inc.,
an Arizona general partnership,
  a Delaware corporation
By: Colton Properties, Inc.,
   
a California corporation
   
Its: General Partner
   

                 
By:
      By:        
 
 
 
Jon W. McClintock, Chief Financial Officer      
 
   
 
               
 
     
 
Print Name/Title    

          Standard Lease Form   L-1     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



SCHEDULE “M”
LICENSE FOR ANTENNA SITE
Intentionally Omitted

          Standard Lease Form   M-1     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



SCHEDULE “N”
ADDENDUM TO LEASE
The terms of this Addendum change and modify the terms of the standard form
Office Building Lease to which it is attached:
Term
The term of the Lease shall commence the later of January 1, 2008 or when the
Tenant Improvements have been completed by Landlord, and there shall be no
partial delivery of the Premises or partial payment of rent unless Tenant in
writing agrees to accept a part of the Premises while other portions are being
completed, in which case the abatement provisions of Section 2 of the Lease
shall apply.
Rent
The Rent set forth in Schedule “G” is correct, except that it is hereby
clarified that:
a) all Landlord’s Taxes, as defined, except rent tax, are already deemed
included in the Base Rent for 2008, and Tenant in future years is only liable
for its Proportionate Share of increases in Landlord’s Taxes above the Base
Year. It is acknowledged that Tenant must pay “Tenant’s Taxes,” and such taxes
are not included in the Base Rent;
b) Tenant is to be charged no Operating Costs for the Base Year of 2008, as all
such costs are included in the stipulated Base Rent, except that Tenant may be
responsible for Additional Services if requested by Tenant and supplied by
Landlord; and
c) except for unusual electricity demands by Tenant under Section 2 of Schedule
“D”, all electricity charges and costs to Tenant are already included in the
Base Rent, and Tenant is only responsible in future years for its Proportionate
Share of the increased costs above the Base Year.
Completion of Tenant Improvements:
Should Landlord fail by January 21, 2008 to deliver the Premises to Tenant, with
all Tenant Improvements in Schedule H complete, then Tenant shall receive one
day of abated rent for each day delayed.
Early Access:
Landlord shall provide Tenant with two weeks early access to the Leased Premises
for the purpose of telecommunications and furniture installation upon mutual
execution of this lease document and providing Tenant remits a cashier’s check
for all deposit monies due and Tenant provides Landlord with a certificate of
insurance pursuant to the terms of the Lease. Such access shall not delay the
date of substantial completion and shall be harmonious with Landlord’s
contractors.

          Standard Lease Form   N-1     Form FSGLI (894)         3/27/2008      
 

 

 



--------------------------------------------------------------------------------



 



Right to Terminate
Landlord grants Tenant the right to terminate this lease as of December 31, 2010
(“Termination Option Date”), provided that the following minimum conditions are
met:
(a) Tenant is not in default of the Lease and has no financial responsibility
owed to Landlord;
(b) This Right to Terminate is for the entire Leased Premises, not a portion
thereof;
(c) Tenant provides Landlord with written notice of its intent to exercise this
termination option no later than June 30, 2010 (“Termination Notice Date”).
Tenant shall remit the lease termination fee as provided in this section to
Landlord with the written lease termination notice. This option shall expire as
of July 1, 2010, if written notice is not received;
(d) Tenant shall pay to Landlord upon the Termination Notice Date any
unamortized tenant improvements (based upon amortization over the term of the
Lease with interest at the rate of eight percent (8%) per annum);
(e) Tenant shall pay to Landlord upon the Termination Notice Date any
unamortized broker commission, including any broker incentive, paid by Landlord
in connection with this Lease (based upon amortization over the term of the
Lease with interest at the rate of eight percent (8%) per annum);
(f) This Right to Terminate shall be personal to Tenant, and shall be void in
the event of an assignment, transfer or sublease.
Assignment
The provision of Sections 7 (d) through (h) of the Lease shall not apply to an
assignment made by Tenant pursuant to Section 7 (c) of the Lease.
Removal of Improvements
Upon termination of the Lease, unless Tenant has installed improvements other
than those being installed by Landlord pursuant to Schedule “H”, there will be
no Improvements to the Premises which Tenant shall be required to remove.

     
Agreed: Landlord
  Agreed: Tenant
Cambric Partners, an Arizona General Partnership
  ImaRx Therapeutics, Inc.,
By: Colton Properties, Inc.,
a California Corporation, General Partner
  A Delaware Corporation

                 
By:
      By:        
 
 
 
     
 
   
Its:
      Its:        
 
 
 
     
 
   

          Standard Lease Form   N-2     Form FSGLI (894)         3/27/2008      
 

 

 